

ALTERNATE ENERGY HOLDINGS, INC.


INVESTMENT AGREEMENT


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE OR OTHER SECURITIES AUTHORITIES.  THEY MAY NOT
BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL AND STATE
SECURITIES LAWS.


THIS INVESTMENT AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR A
SOLICITATION OF AN OFFER TO PURCHASE, ANY OF THE SECURITIES DESCRIBED HEREIN BY
OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD
BE UNLAWFUL.  THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES AUTHORITIES, NOR HAVE SUCH AUTHORITIES CONFIRMED THE ACCURACY OR
DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS
A CRIMINAL OFFENSE.


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  THE INVESTOR
MUST RELY ON ITS OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED. 


SEE ADDITIONAL LEGENDS AT SECTION 9.10.


THIS INVESTMENT AGREEMENT (this ”Agreement“ or “Investment Agreement”) is made
as of the 22nd day of November, 2010, by and between Alternate Energy Holdings,
Inc., a corporation duly organized and existing under the laws of the State of
Nevada (the "Company"), and Centurion Private Equity, LLC, a Georgia Limited
Liability Company ("Investor").


RECITALS:


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Investor, and the Investor
shall purchase from the Company, from time to time as provided herein, shares of
the Company's Common Stock, as part of an offering of Common Stock by the
Company to Investor, for a maximum aggregate offering amount of up to One
Hundred and Fifty Million Dollars ($150,000,000) (the "Maximum Offering
Amount"); and


WHEREAS, the solicitation of this Investment Agreement and, if accepted by the
Company, the offer and sale of the Common Stock are being made in reliance upon
the provisions of Regulation D ("Regulation D") promulgated under the Act,
Section 4(2) of the Act, and/or upon such other exemption from the registration
requirements of the Act as may be available with respect to any or all of the
purchases of Common Stock to be made hereunder.

 
1

--------------------------------------------------------------------------------

 


TERMS:


NOW, THEREFORE, the parties hereto agree as follows:


1.           Certain Definitions.  As used in this Agreement (including the
recitals above), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):


“4.9% Limitation” shall have the meaning set forth in Section 2.3.1(f).


“Accredited Investor” shall have the meaning set forth in Section 3.1.


“Act” shall mean the Securities Act of 1933, as amended.


“Additional Registration Statement” shall have the meaning set forth in the
Registration Rights Agreement.


“Advance Put Notice” shall have the meaning set forth in Section 2.3.1(a), the
form of which is attached hereto as Exhibit A.


“Advance Put Notice Date” shall have the meaning set forth in Section 2.3.1(a).


“Affiliate” shall have the meaning as set forth Section 6.5.


“Aggregate Issued Shares” equals the aggregate number of shares of Common Stock
issued to Investor pursuant to the terms of this Agreement or the Registration
Rights Agreement as of a given date, including Put Shares.


“Agreed Upon Procedures Report” shall have the meaning set forth in Section
2.4.3(b).


“Agreement” shall mean this Investment Agreement.


“Approved Primary Market” shall mean any of the following: the Pink O.T.C.
Markets, the O.T.C. Bulletin Board, the NASDAQ Capital Market, the NASDAQ Global
Select Market, the NYSE Amex, or the New York Stock Exchange.


“Automatic Termination” shall have the meaning set forth in Section 2.3.2.


“Bring Down Cold Comfort Letters” shall have the meaning set forth in Section
2.3.7(b).


“Business Day” shall mean any day during which the Principal Market is open for
trading.

 
2

--------------------------------------------------------------------------------

 


“Calendar Month” shall mean the period of time beginning on the numeric day in
question in a calendar month and for Calendar Months thereafter, beginning on
the earlier of (i) the same numeric day of the next calendar month or (ii) the
last day of the next calendar month.  Each Calendar Month shall end on the day
immediately preceding the beginning of the next succeeding Calendar Month.


“Cap Amount” shall have the meaning set forth in Section 2.3.11.


“Capitalization Schedule” shall have the meaning set forth in Section 2.4.


“Change in Control” shall have the meaning set forth within the definition of
Major Transaction, below.


“Closing” shall mean one of (i) the Investment Commitment Closing and (ii) each
closing of a purchase and sale of Common Stock pursuant to Section 2.


"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security during Normal Trading on the O.T.C. Bulletin Board, or,
if the O.T.C. Bulletin Board is not the principal securities exchange or trading
market for such security, the last closing bid price during Normal Trading of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by such principal securities exchange
or trading market, or if the foregoing do not apply, the last closing bid price
during Normal Trading of such security in the over-the-counter market on the
electronic bulletin board for such security, or, if no closing bid price is
reported for such security, the average of the bid prices of any market makers
for such security as reported in the "pink sheets" by the Pink OTC Markets,
Inc. If the Closing Bid Price cannot be calculated for such security on such
date on any of the foregoing bases, the Closing Bid Price of such security on
such date shall be the fair market value as mutually determined by the Company
and the Investor in this Offering.  If the Company and the Investor in this
Offering are unable to agree upon the fair market value of the Common Stock,
then such dispute shall be resolved by an investment banking firm mutually
acceptable to the Company and the Investor in this offering and any fees and
costs associated therewith shall be paid by the Company.


“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the SEC by the Company pursuant to the reporting requirements of the Exchange
Act, including all material filed or furnished pursuant to Section 13(a) or
15(d) of the Exchange Act, which have been filed or furnished by the Company
since December 31, 2009, including, without limitation, the Annual Report on
Form 10-K filed by the Company for the year ended December 31, 2009 (the “2009
Form 10-K”), the Company’s Quarterly Report on Form 10-Q for its fiscal quarter
ended June 30, 2010 and such reports which hereafter shall be filed with or
furnished to the SEC by the Company, including, without limitation, the Current
Report, (2) the Registration Statement, as the same may be amended from time to
time, the Prospectus and each Prospectus Supplement and (3) all information
contained in such filings and all documents and disclosures that have been and
heretofore shall be incorporated by reference therein.

 
3

--------------------------------------------------------------------------------

 


“Commitment Closing Date” means the date of the Investment Commitment Closing.
 
“Commitment Shares” shall have the meaning set forth in Section 9.10(ii).


“Commitment Period” shall have the meaning set forth in Section 2.3.2(g).


“Common Shares” shall mean the shares of Common Stock of the Company.


“Common Stock” shall mean the common stock of the Company.


“Company” shall have the meaning set forth in the opening paragraph hereof.


“Company Designated Maximum Put Dollar Amount” shall have the meaning set forth
in Section 2.3.1(a).


“Company Designated Minimum Put Share Price” shall have the meaning set forth in
Section 2.3.1(a).


“Company Termination” shall have the meaning set forth in Section 2.3.12.


“Conditions to Investment Commitment Closing” shall have the meaning as set
forth in Section 2.2.2.


“Current Report” shall have the meaning ascribed to it in Section 6.10 hereof.


“Delisting Event” shall mean any time during the term of this Investment
Agreement, that the Company’s Common Stock is not listed for and actively
trading on an Approved Primary Market or is suspended or delisted with respect
to the trading of the shares of Common Stock on such market or exchange.


“Disclosure Documents” shall have the meaning as set forth in Section 3.2.4.


“Due Diligence Review” shall have the meaning as set forth in Section 2.4.


“Effective Date” shall have the meaning set forth in Section 2.3.1.


“Equity Securities” shall have the meaning set forth in Section 6.6.1.


“Evaluation Day” shall have the meaning set forth in Section 2.3.1(b).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Excluded Day” shall have the meaning set forth in Section 2.3.1(b).


“Extended Put Period” shall mean the period of time between the Advance Put
Notice Date until the Pricing Period End Date for the Tranche #3 Pricing Period
of any Put.

 
4

--------------------------------------------------------------------------------

 


“Fee Shares” shall have the meaning set forth in Section 9.10(ii).


“FINRA” shall mean the Financial Industry Regulatory Authority.


“Indemnified Liabilities” shall have the meaning set forth in Section 8.


“Indemnitees” shall have the meaning set forth in Section 8.


“Indemnitor” shall have the meaning set forth in Section 8.


“Individual Put Limit” shall have the meaning set forth in Section 2.3.1(b).


“Ineffective Period” shall mean any period of time after the Effective Date
during the term hereof that the Registration Statement or any Supplemental
Registration Statement (each as defined herein) becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined herein) for any reason (or in the event the
prospectus under either of the above is not current and deliverable).


“Intended Put Share Amount” shall have the meaning set forth in Section
2.3.1(a).


“Investment Commitment Closing” shall have the meaning set forth in Section
2.2.1.


“Investment Agreement” shall mean this Investment Agreement.


“Investment Commitment Opinion of Counsel” shall mean an opinion from Company’s
independent counsel, substantially in the form attached as Exhibit B, or such
other form as agreed upon by the parties, as to the Investment Commitment
Closing.


“Investment Date” shall mean the date of the Investment Commitment Closing.


“Investor” shall have the meaning set forth in the preamble hereto.


“Knowledge” means the actual Knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have Knowledge
or information with respect to the matter in question.


“Legend” shall have the meaning set forth in Section 9.10(iii).


“Legend Removal Condition” shall have the meaning set forth in Section 9.10(iv).


“Liquidity Date” shall have the meaning set forth in Section 2.3.5(t).


“Major Transaction" shall mean and shall be deemed to have occurred at such time
upon any of the following events:

 
5

--------------------------------------------------------------------------------

 


(i) a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock of the Company
immediately preceding such consolidation, merger, combination or event either
(i) no longer hold a majority of the shares of Common Stock of the Company or
(ii) no longer have the ability to elect the board of directors of the Company
(a “Change of Control”);


(ii) the sale or transfer of a portion of the Company's assets not in the
ordinary course of business;


(iii) the purchase of assets by the Company not in the ordinary course of
business; or


(iv) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock.


“Market Price,” for each Put Tranche, shall equal the lowest single daily volume
weighted average price (“VWAP”) for the Common Stock on the Principal Market
during the Pricing Period for the applicable Put Tranche.


“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or condition (financial or otherwise) of the Company that is material
and adverse to the Company and its Subsidiaries, taken as a whole, and/or
(iii) any condition, occurrence, state of facts or event that would, or insofar
as reasonably can be foreseen would likely, prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under any of the Transaction Documents to which it is a party;
provided , however , that none of the following, individually or in the
aggregate, shall be taken into account in determining whether a Material Adverse
Effect has occurred or insofar as reasonably can be foreseen would likely occur:
(a) changes in conditions in the U.S. or global capital, credit or financial
markets generally, including changes in the availability of capital or currency
exchange rates, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (b) changes generally affecting the industries in which the Company
is engaged, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (c) any effect of the announcement of, or the consummation of the
transactions contemplated by, this Agreement and the other Transaction Documents
on the Company’s relationships, contractual or otherwise, with customers,
suppliers, vendors, bank lenders, strategic venture partners or employees; and
(d) the receipt of any notice that the Common Stock may be ineligible to
continue listing or quotation on the Trading Market, other than a final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain.

 
6

--------------------------------------------------------------------------------

 


“Material Facts” shall have the meaning set forth in Section 2.3.7(a).


“Maximum Put Dollar Amount” shall mean the lesser of (i) the Company Designated
Maximum Put Dollar Amount, if any, specified by the Company in a Put Notice, and
(ii) $3,000,000.


“Maximum Offering Amount” shall have the meaning set forth in the recitals
hereto.


“Nasdaq 20% Rule” shall have the meaning set forth in Section 2.3.11.


“NASDAQ Market” shall mean NASDAQ Capital Market, the NASDAQ Global Select
Market or the NASDAQ Global Market.


“Normal Trading” shall mean trading that occurs between 9:30 AM and 4:00 PM, New
York City Time, on any Business Day, and shall expressly exclude “after hours”
trading.


“Numeric Day” shall mean the numerical day of the month of the Investment Date
or the last day of the calendar month in question, whichever is less.


“Offering” shall mean the Company’s offering of Common Stock issued under this
Investment Agreement.


“Officer’s Certificate” shall have the meaning set forth in Section 2.2.2(e).


“Opinion of Counsel” shall mean, as applicable, the Investment Commitment
Opinion of Counsel, the Put Opinion of Counsel and the Registration Opinion.


“Payment Due Date” shall have the meaning set forth in Section 2.3.9.


“Pricing Period” shall mean the Tranche #1 Pricing Period, the Tranche #2
Pricing Period or the Tranche #3 Pricing Period, as applicable.


“Pricing Period End Date” shall mean the last Business Day of any Pricing
Period.


“Principal Market” shall mean the single Approved Primary Market on which the
Common Stock is then listed or traded in the United States, provided that if the
Company’s Common Stock is simultaneously trading on more than one Approved
Primary Market, then the Principal Market shall be deemed to be the first market
or exchange on which the Common Stock is traded to appear, in order, on the
following list: (1) the New York Stock Exchange, (2) the NASDAQ Global Select
Market, (3) the NASDAQ Capital Market, (4) the NYSE Amex, (5) the O.T.C.
Bulletin Board or (6) the Pink O.T.C. Markets.


“Proceeding” shall have the meaning as set forth Section 5.1.


“Prospectus” shall have the meaning set forth in the Registration Rights
Agreement.

 
7

--------------------------------------------------------------------------------

 


“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the SEC from time to time pursuant to Rule 424(b) under the Securities Act,
including the documents incorporated by reference therein.


“Purchase” shall have the meaning set forth in Section 2.3.8.


“Put” shall have the meaning set forth in Section 2.3.1(d).


“Put Tranche Closing” shall have the meaning set forth in Section 2.3.9.


“Put Tranche Closing Date” shall have the meaning set forth in Section 2.3.9.


“Put Conditions” shall have the meaning set forth in Section 2.3.5.


“Put Date” shall mean the date that is specified by the Company in any Put
Notice for which the Company intends to exercise a Put under Section 2.3.1,
unless the Put Date is postponed pursuant to the terms hereof, in which case the
“Put Date” is such postponed date.


“Put Dollar Amount” shall mean the sum of the Put Tranche Dollar Amount for
Tranche #1, plus the Put Tranche Dollar Amount for Tranche #2, plus the Put
Tranche Dollar Amount for Tranche #3.


“Put Interruption Date” shall have the meaning set forth in Section 2.3.4.


“Put Interruption Event” shall have the meaning set forth in Section 2.3.4.


“Put Interruption Notice” shall have the meaning set forth in Section 2.3.4.


“Put Notice” shall have the meaning set forth in Section 2.3.1(d), the form of
which is attached hereto as Exhibit C.


“Put Opinion of Counsel” shall mean an opinion from Company’s independent
counsel, in the form attached as Exhibit D, or such other form as agreed upon by
the parties, as to any Put, provided that the Put Opinion of Counsel for the
first Put shall be in the form of Exhibt D-1.


“Put Share Amount” shall have the meaning as set forth Section 2.3.1(b).


“Put Share Price” shall have the meaning set forth in Section 2.3.1(c).


“Put Shares” shall mean shares of Common Stock that are purchased by the
Investor pursuant to a Put.


“Put Tranche” shall have the meaning set forth in Section 2.3.1(c) below.

 
8

--------------------------------------------------------------------------------

 


“Put Tranche Dollar Amount” for a given Put Tranche shall be determined by
multiplying the Put Tranche Share Amount for that Put Tranche by the respective
Put Share Prices with respect to such Put Shares, subject to the limitations
herein.


“Registrable Securities” shall have the meaning as set forth in the Registration
Rights Agreement.


“Registration Opinion” shall have the meaning set forth in Section 2.3.7(a), the
form of which is attached hereto as Exhibit E.


“Registration Opinion Deadline” shall have the meaning set forth in Section
2.3.7(a).


“Registration Rights Agreement” shall mean that certain registration rights
agreement entered into by the Company and Investor on even date herewith, in the
form attached hereto as Exhibit F, or such other form as agreed upon by the
parties.


“Registration Statement” shall have the meaning as set forth in the Registration
Rights Agreement.


“Regulation D” shall have the meaning set forth in the recitals hereto.


“Reporting Issuer” shall have the meaning set forth in Section 6.2.


“Required Put Documents” shall have the meaning set forth in Section 2.3.6.


“Resolutions” shall have the meaning set forth in Section 2.3.5(u).


“Right of First Refusal” shall have the meaning set forth in Section 6.6.2.


“Schedule of Exceptions” shall have the meaning set forth in Section 5, and is
attached hereto as Exhibit G.


“SEC” shall mean the United States Securities and Exchange Commission or any
successor entity. 


“Secretary’s Certificate” shall have the meaning set forth in Section 2.2.2(a).


“Section 13(d) Outstanding Share Amount” shall have the meaning set forth in
Section 2.3.1(f).


“Securities” shall mean the Common Stock of the Company issuable pursuant to
this Investment Agreement, including but not limited to the Commitment Shares,
the Fee Shares and the Put Shares.


“Securities Act” shall mean the Securities Act of 1933, as amended.

 
9

--------------------------------------------------------------------------------

 


“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.


“SOX ” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the SEC thereunder.


“Stockholder 20% Approval” shall have the meaning set forth in Section 2.3.11.


“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.


“Term” shall mean the term of this Agreement, which shall be a period of time
beginning on the date of this Agreement and ending on the Termination Date.


“Termination Date” shall mean the earlier of (i) the date that is three (3)
years after the Effective Date, (ii) the date that is forty (40) calendar months
after the date of this Agreement, or (iii) the date that is thirty (30) Business
Days after the later of (a) the Put Tranche Closing Date on which the sum of the
aggregate Put Share Price for all Put Shares equal the Maximum Offering Amount,
(b) the date that the Company has delivered a Termination Notice to the
Investor, and (c) the date of an Automatic Termination.


“Termination Notice” shall have the meaning as set forth in Section 2.3.12.


“Third Party Reports” shall have the meaning set forth in Section 3.2.4.


“Trading Day” shall mean any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.


“Tranche #1 Pricing Period” shall mean, unless otherwise shortened under the
terms of this Agreement, the 5 consecutive Trading Day period beginning on the
Trading Day immediately following the Put Date and ending on and including the
5th Trading Day after such Put Date.


“Tranche #2 Pricing Period” shall mean, unless otherwise shortened under the
terms of this Agreement, the 5 consecutive Trading Day period beginning on the
6th Trading Day immediately following the Put Date and ending on and including
the 10th Trading Day after such Put Date.


“Tranche #3 Pricing Period” shall mean, unless otherwise shortened under the
terms of this Agreement, the 5 consecutive Trading Day period beginning on the
11th Trading Day immediately following the Put Date and ending on and including
the 15th Trading Day after such Put Date.

 
10

--------------------------------------------------------------------------------

 


“Transaction Documents” means, collectively, this Agreement and the exhibits
hereto, the Registration Rights Agreement and each of the other agreements,
documents, certificates and instruments entered into or furnished by the parties
hereto in connection with the transactions contemplated hereby and thereby,
including, without limitation, the Disclosure Documents.


“Trading Market” means whichever Approved Primary Market is at the time the
principal trading exchange or market for the Common Stock.


“Trading Volume” shall mean the volume of shares of the Company’s Common Stock
that trade between 9:30 AM and 4:00 PM, New York City Time, on any Business Day,
and shall expressly exclude any shares trading during “after hours” trading.


“Transfer Agent” shall have the meaning set forth in Section 6.9.


“Trigger Price” shall have the meaning set forth in Section 2.3.1(b).


“Unlegended Share Certificates” shall mean a certificate or certificates (or
electronically delivered shares, as appropriate) (in denominations as instructed
by Investor) representing the shares of Common Stock to which the Investor is
then entitled to receive, registered in the name of Investor or its nominee (as
instructed by Investor) and not containing a restrictive legend or stop transfer
order, including but not limited to the Put Shares for the applicable Put, and
the Commitment Shares and the Fee Shares when a Legend Removal Condition has
been met.


“Volume Limitations” shall have the meaning set forth in Section 2.3.1(b).


2.           Purchase and Sale of Common Stock.


2.1         Offer to Subscribe.


Subject to the terms and conditions herein and the satisfaction of the
conditions to closing set forth in Sections 2.2 and 2.3 below and the other
terms and conditions set forth in this Agreement, Investor hereby agrees to
purchase such amounts of Common Stock as the Company may, in its sole and
absolute discretion, from time to time elect to issue and sell to Investor
according to one or more Puts pursuant to Section 2.3 below.


2.2         Investment Commitment.


2.2.1      Investment Commitment Closing.  The closing of this Agreement (the
“Investment Commitment Closing") shall be deemed to occur when this Agreement
has been duly executed and delivered by both the Company and the Investor, and
the other Conditions to Investment Commitment Closing set forth in Section 2.2.2
below have been met.


2.2.2      Conditions to Investment Commitment Closing.  As a prerequisite to
the Investment Commitment Closing, all of the following (the “Conditions to
Investment Commitment Closing”) shall have been satisfied within five (5)
Business Days of the Company’s execution and delivery of this Agreement:

 
11

--------------------------------------------------------------------------------

 


(a)
the following documents shall have been delivered to the Investor: (i) the
Registration Rights Agreement (duly executed by the Company and Investor), (ii)
the Investment Commitment Opinion of Counsel (signed by the Company’s counsel),
and (iii) a Secretary's Certificate, in the form of Exhibit H hereto
(“Secretary’s Certificate”), (A) attaching the Resolutions of the Company's
board of directors authorizing this transaction and certifying that they remain
in full force and effect without any amendment or supplement thereto as of the
Put Date, (B) attaching a certified copy of the Company's Certificate of
Incorporation evidencing the incorporation and good standing of the Company in
its state of incorporation, issued by the secretary of state of the state of
incorporation within the ten (10) Business Days prior to the Commitment Closing
Date, and (C) attaching a true and complete copy of the Bylaws of the Company
and certifying that they remain in full force and effect;



(b)
this Investment Agreement, duly executed by the Company, shall have been
received by the Investor;



(c)
the Company’s Common Stock shall be listed for trading and actually trading on
an Approved Primary Market;



(d)
other than continuing losses described in the Disclosure Documents (provided for
in Section 3.2.4), up through the Investment Commitment Closing there have been
no material adverse changes in the Company’s business prospects or financial
condition since the date of the last balance sheet included in the Disclosure
Documents, including but not limited to incurring material liabilities;



(e)
the representations and warranties of the Company in this Agreement shall be
true and correct in all material respects and the Conditions to Investment
Commitment Closing set forth in this Section 2.2.2 shall have been satisfied on
the date of such Investment Commitment Closing and all of the conditions and
limitations set forth in this Agreement for the applicable Closing has been
satisfied; and the Company shall deliver an Officer’s Certificate in the form of
Exhibit I hereto (“Officer’s Certificate”), signed by an officer of the Company,
to such effect to the Investor; and



(f)
The Company shall have issued to the Investor, or shall have caused its transfer
agent to issue to the investor, certificates representing the Commitment Shares
and the Fee Shares, respectively, in the name of the Investor or its designee
(in which case such designee name shall have been provided to the Company prior
to the Commitment Closing Date), in consideration for the Investor’s execution
and delivery of this Agreement.  Such certificate shall be delivered to the
Investor by overnight courier at its address set forth in Section 9.12 hereof. 
For the avoidance of doubt, all of the Commitment Shares and Fee Shares shall be
fully earned upon receipt regardless of whether any Puts are issued by the
Company or settled hereunder.


 
12

--------------------------------------------------------------------------------

 


2.3         Puts of Common Shares to the Investor.


2.3.1      Procedure  to Exercise a Put. Subject to the Individual Put Limit,
the Maximum Offering Amount and the Cap Amount (if applicable), and subject to
the satisfaction of the Put Conditions and the other conditions and limitations
set forth in this Agreement, at any time beginning on the date on which the
Registration Statement is declared effective by the SEC (the “Effective Date”),
the Company may, in its sole and absolute discretion, elect to exercise one or
more Puts according to the following procedure, provided that each subsequent
Put Date after the first Put Date shall be no sooner than five (5) Business Days
following the Pricing Period End Date for the Tranche #3 Pricing Period for the
prior Put:


(a) Delivery of Advance Put Notice.At least five (5) Business Days but not more
than twenty (20) Business Days prior to any intended Put Date, the Company shall
deliver advance written notice (the “Advance Put Notice,” the form of which is
attached hereto as Exhibit A, the date of such Advance Put Notice being the
“Advance Put Notice Date”) to Investor stating the Put Date for which the
Company shall, subject to the limitations and restrictions contained herein,
exercise a Put and stating the number of shares of Common Stock (subject to the
Individual Put Limit and the Maximum Put Dollar Amount) which the Company
intends to sell to the Investor for the Put (the “Intended Put Share Amount”). 
 


The Company may, at its option, also designate in any Advance Put Notice (i) a
maximum dollar amount of Common Stock, not to exceed $3,000,000, which it shall
sell to Investor during the Put (the “Company Designated Maximum Put Dollar
Amount”) and/or (ii) a minimum purchase price per Put Share at which the
Investor may purchase shares of Common Stock pursuant to such Put Notice (a
"Company Designated Minimum Put Share Price").  The Company Designated Minimum
Put Share Price, if applicable, shall be no greater than the lesser of (i) 80%
of the Closing Bid Price of the Company’s common stock on the Business Day
immediately preceding the Advance Put Notice Date, or (ii) the Closing Bid Price
of the Company’s common stock on the Business Day immediately preceding the
Advance Put Notice Date minus $0.0125.  The Company may decrease (but not
increase) the Company Designated Minimum Put Share Price for a Put at any time
by giving the Investor written notice of such decrease not later than 12:00
Noon, New York City time, on the Business Day immediately preceding the Business
Day that such decrease is to take effect.  A decrease in the Company Designated
Minimum Put Share Price shall have no retroactive effect on the determination of
Trigger Prices and Excluded Days for days preceding the Business Day that such
decrease takes effect, provided that the Put Share Price for all shares in a Put
shall be calculated using the lowest Company Designated Minimum Put Share Price,
as decreased.


(b) Put Share Amount.   Notwithstanding anything to the contrary herein, the
total number of shares that the Investor is required to purchase in a single Put
shall not exceed the Individual Put Limit, with any reductions in the number of
Put Shares necessary to stay below the Individual Put Limit occurring first from
Tranche #3, then from Tranche #2 and finally from Tranche #1. For each Put
Tranche, the Investor shall be obligated to purchase a number of shares of
Common Stock equal to the lesser of (i) the Intended Put Share Amount, (ii) the
Volume Limit Amount (as defined below) for that Put Tranche, (iii) the Remaining
Put Limit Amount for that Put Tranche and (iv) the Remaining Put Dollar Share
Amount for that Put Tranche (the lesser of which is referred to as the “Put
Tranche Share Amount”). 

 
13

--------------------------------------------------------------------------------

 


For purposes hereof, the following terms as used herein shall have the
definitions set forth below:


“Volume Limit Amount” shall mean 17.5% of the sum of the aggregate daily
reported Trading Volumes in the outstanding Common Stock on the Company’s
Principal Market, excluding any block trades that exceed 20,000 shares of Common
Stock, for all Evaluation Days (as defined below) in the Pricing Period for that
Put Tranche.


“Remaining Put Limit Amount” for a given Put Tranche shall mean the Put Share
Limit (as defined below), minus the aggregate of the Put Tranche Share Amounts
for all prior Put Tranches (if any) in that Put.


“Remaining Put Dollar Amount” shall mean the Maximum Put Dollar Amount, less the
Put Tranche Dollar Amount for each prior Put Tranche (if any) in that Put.


“Remaining Put Dollar Share Amount” shall mean the number of Put Shares in a
given Put Tranche which, when multiplied by their respective Put Share Prices,
equals the Remaining Put Dollar Amount.


“Put Share Limit” shall mean the lesser of (A) the Intended Put Share Amount,
(B) 1,500,000 shares, or (C) the 4.9% Limitation. 


“Individual Put Limit” shall mean the lesser of (i) the Put Share Limit, (ii)
the aggregate of the Volume Limit Amounts for all three Put Tranches in a given
Put, or (iii) the number of Put Shares which, when multiplied by their
respective Put Share Prices, equals the Maximum Put Dollar Amount for a given
Put. 


Company agrees not to trade Common Stock or arrange for Common Stock to be
traded for the purpose of artificially increasing the Volume Limitations.    


For purposes of this Agreement:


"Trigger Price" for any Pricing Period shall mean the greater of (i) the Company
Designated Minimum Put Share Price, plus $0.01, or (ii) the Company Designated
Minimum Put Share Price divided by .97, provided that if the Company does not
specify a Company Designated Minimum Put Share Price, the “Trigger Price” shall
equal $.01.


An “Excluded Day” shall mean each Business Day during a Pricing Period where the
lowest intra-day trading price of the Common Stock is less than the Trigger
Price and each Business Day defined in Section 2.3.4 as an “Excluded Day.” 

 
14

--------------------------------------------------------------------------------

 


An “Evaluation Day” shall mean each Business Day during a Pricing Period that is
not an Excluded Day.   


(c) Put Share Price.  For each Put, there shall be three tranches (each a “Put
Tranche”) with a Pricing Period for each Put Tranche; the Tranche #1 Pricing
Period,  the Tranche #2 Pricing Period and the Tranche #3 Pricing Period,
respectively (as each is defined in Section 1 above).  The purchase price for
the Put Shares (the “Put Share Price”) purchased in each Put Tranche shall equal
the lesser of (i) the Market Price for such Put Tranche, minus $0.01, or (ii)
97% of the Market Price for such Put Tranche, but shall in no event be less than
the Company Designated Minimum Put Share Price for such Put, if applicable.


(d) Delivery of Put Notice.  After delivery of an Advance Put Notice, on the Put
Date specified in the Advance Put Notice the Company shall deliver written
notice (the “Put Notice,” the form of which is attached hereto as Exhibit C) to
Investor stating (i) the Put Date, (ii) the Intended Put Share Amount as
specified in the Advance Put Notice (such exercise a “Put”), (iii) the Company
Designated Maximum Put Dollar Amount (if applicable), and (iv) the Company
Designated Minimum Put Share Price (if applicable).  In order to effect delivery
of the Put Notice, the Company shall (i) send the Put Notice by facsimile on the
Put Date so that such notice is received by the Investor by 6:00 p.m., New York,
NY time, and (ii) surrender such notice on the Put Date to a courier for
overnight delivery to the Investor (or two (2) day delivery in the case of an
Investor residing outside of the U.S.).


(e) Delivery of Required Put Documents. On or before the Put Date for such Put,
the Company shall deliver the Required Put Documents (as defined in Section
2.3.6 below) to the Investor (or to an agent of Investor, if Investor so
directs).  Unless otherwise specified by the Investor, the Put Shares of Common
Stock shall be delivered to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system.


 (f) Limitation on Investor's Obligation to Purchase Shares. Notwithstanding
anything to the contrary in this Agreement, in no event shall the Investor be
required to purchase, and an Intended Put Share Amount may not include, an
amount of Put Shares, which when added to the number of shares of Common Stock
of the Company then beneficially owned by the Investor as determined in
accordance with Section 13(d) of the Exchange Act, would exceed 4.9% of the
number of shares of Common Stock outstanding (on a fully diluted basis, to the
extent that inclusion of unissued shares is mandated by Section 13(d) of the
Exchange Act) on the Put Date for such Pricing Period (the “Section 13(d)
Outstanding Share Amount”).  Each Put Notice shall include a representation of
the Company as to the Section 13(d) Outstanding Share Amount on the related Put
Date.  In the event that the Section 13(d) Outstanding Share Amount is different
on any date during a Pricing Period than on the Put Date associated with such
Pricing Period, then the number of shares of Common Stock outstanding on such
date during such Pricing Period shall govern for purposes of determining whether
the number of shares beneficially owned by the Investor following the issuance
of the subject Put Shares, would constitute in excess of 4.9% of the Section
13(d) Outstanding Share Amount.  The limitation set forth in this Section
2.3.1(f) is referred to as the “4.9% Limitation.”

 
15

--------------------------------------------------------------------------------

 


2.3.2      Termination of Right to Put.  The Company’s right to initiate
subsequent Puts to the Investor shall terminate permanently (each, an “Automatic
Termination”) upon the occurrence of any of the following:


(a) if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct related to the Company that
has resulted in (i) a Securities and Exchange Commission enforcement action, or
(ii) a civil judgment or criminal conviction for fraud or misrepresentation, or
for any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;


(b) on any date after a cumulative time period or series of time periods,
consisting only of Ineffective Periods, that continues for a period of ten (10)
consecutive Business Days or for more than an aggregate of thirty (30) Business
Days in any 365-day period;


(c) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company;


(d)  if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;


(e)  if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;


(f)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary;


(g) after the sooner of (i) the date that is three (3) years after the Effective
Date, (ii) the date that is forty (40) calendar months after the date of this
Agreement, or (iii) the Put Tranche Closing Date on which the aggregate of the
Put Dollar Amounts for all Puts equal the Maximum Offering Amount (the period
from the date of this Agreement to the sooner or (i), (ii) or (iii) is referred
to as the “Commitment Period”);


(h) the Company has breached any covenant in Section 5, Section 6, Section 8 or
Section 9 hereof;


(i) if no Registration Statement has been declared effective by the date that is
one (1) year after the date of this Agreement, the Automatic Termination shall
occur on the date that is one (1) year after the date of this Agreement.

 
16

--------------------------------------------------------------------------------

 


(j)  the suspension from trading or failure of the Common Stock to be listed on
an Approved Primary Market for a period of three (3) consecutive Business days;


(k)  the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on another Approved Primary Market;


(l)  the failure for any reason by the Transfer Agent to issue Commitment Shares
or Fee Shares to the Investor, without restrictive legends, pursuant to a legend
removal request, within five (5) Business Days after the applicable Required
Delivery Date; or


(m)  the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days after notice thereof is provided to the Company by Investor.


For purposes of clarification, notwithstanding any Automatic Termination
hereunder, the Investor shall retain all of the Commitment Shares and the Fee
Shares in consideration for this Agreement.


2.3.3      Maximum Offering Amount.  The Investor shall not be obligated to
purchase any additional Put Shares once the aggregate Put Dollar Amount paid by
Investor equals the Maximum Offering Amount.


2.3.4      Put Interruption.  Once the Company delivers an Advance Put Notice to
the Investor, the Company may not cancel the Put.  In the event of a Put
Interruption Event (as defined below), in each case during any Pricing Period,
then (A) the Company shall notify the Investor in writing (a “Put Interruption
Notice”) as soon as possible by facsimile and overnight courier, but no later
than the end of the Business Day in which the Company becomes aware of such
facts, (B) the Pricing Period for that Put Tranche shall be extended or
shortened, as applicable, such that the Pricing Period End Date for that Put
Tranche is the tenth (10th) Business Day after the date of such Put Interruption
Notice from the Company, (the “Put Interruption Date”), (C) each Business Day
from and including the Put Interruption Date through and including the Pricing
Period End Date for the applicable Put Tranche (as extended or shortened, if
applicable), shall be considered to be an “Excluded Day,” as that term is used
in this Agreement, (D) there shall be no additional Put Tranches for that Put
after such date, and (E) the Company Designated Minimum Put Share Price, if any,
shall not apply to the affected Put.  In the event that a Put Interruption Event
occurs after an Advance Put Notice Date, but before the applicable Put Date,
that Put shall be deemed to be terminated, and the Company may deliver an
Advance Put Notice for a new Put anytime beginning on the following Business
Day, if otherwise allowed under this Agreement.  A “Put Interruption Event”
shall mean any of the following: (i) an Automatic Termination, (ii) the failure
of one of the items specified in Section 2.3.5 below to be true and correct on
any day during an Extended Pricing Period, or (iii) the occurrence of one of the
following events:

 
17

--------------------------------------------------------------------------------

 


(a) the Company has announced a subdivision or combination, including a reverse
split, of its Common Stock or has subdivided or combined its Common Stock;


(b) the Company has paid a dividend of its Common Stock or has made any other
distribution of its Common Stock;


(c) the Company has made a distribution of all or any portion of its assets or
evidences of indebtedness to the holders of its Common Stock;


(d) a Major Transaction has occurred; or


(e) the Company discovers or is notified of the existence of Material Facts or
any Ineffective Period or Delisting Event occurs.


2.3.5      Conditions Precedent to the Right of the Company to Deliver an
Advance Put Notice or a Put Notice.  The right of the Company to deliver an
Advance Put Notice or a Put Notice is subject to the satisfaction, on the date
of delivery of such Advance Put Notice or Put Notice, of each of the following
conditions (the “Put Conditions”):


 
(a)
Investment Commitment Closing. The Conditions to Investment Commitment Closing
shall have been timely satisfied as required in this Agreement and the
Investment Commitment Closing shall have occurred;



 
(b)
Time Since Prior Put Notice. At least five Business Days shall have passed from
the Pricing Period End Date for the Tranche #3 Pricing Period for the prior Put
until the Put Date for the proposed new Put;



 
(c)
Required Put Documents. The Investor shall have received the Required Put
Documents on or before the applicable Put Date;



 
(d)
Listing. The Company’s Common Stock shall be listed for and actively trading on
an Approved Primary Market and the Commitment Shares, the Fee Shares and the Put
Shares shall be so listed;



 
(e)
No Suspension of Trading in or Delisting of Common Stock.  Trading in the Common
Stock shall not have been suspended or delisted by the SEC, the Trading Market
or the FINRA, the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain, and, at any time prior to the applicable
Put Date and applicable Put Tranche Closing Date, trading in securities
generally as reported on the Trading Market shall not have been suspended or
limited, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity or crisis of such magnitude in its effect on, or any material adverse
change in, any financial, credit or securities market;


 
18

--------------------------------------------------------------------------------

 


(f)
Registration Effective; No Stop Order. The Company shall have satisfied any and
all obligations pursuant to the Registration Rights Agreement, including, but
not limited to, the filing of the Registration Statement with the SEC with
respect to the resale of all Registrable Securities and the requirement that the
Registration Statement shall have been declared effective under the Securities
Act by the SEC and shall remain current and effective such that the Investor
shall be permitted to utilize the Prospectus therein to resell (a) all of the
Commitment Shares, (b) all of the Fee Shares, (c) all of the Shares issued
pursuant to all prior Put Notices, and (d) all of the Shares issuable pursuant
to the applicable Put Notice, there shall exist no Material Facts or material
non-public information that is not covered by the Prospectus (as supplemented or
amended) and the Company shall have satisfied and shall be in compliance with
any and all obligations pursuant to this Agreement and the Registration Rights
Agreement. The Registration Statement is not subject to an Ineffective Period as
defined in the Registration Rights Agreement, the Prospectus included therein is
current and deliverable, and to the Company’s Knowledge there is no notice of
any investigation or inquiry concerning any stop order with respect to the
Registration Statement;   



(g)
No Knowledge of Events Which Would Suspend Registration.  The Company shall have
no Knowledge of any event that, in the Company’s opinion, is more likely than
not to have the effect of causing any Registration Statement to be suspended or
otherwise ineffective (which event is more likely than not to occur within the
thirty Business Days following the date on which such Advance Put Notice and Put
Notice is deemed delivered);


 
19

--------------------------------------------------------------------------------

 

 
(h)
No Material Notices. None of the following events shall have occurred and be
continuing: (a) receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement, the Prospectus or any Prospectus Supplement, or for any
amendment of or supplement to the Registration Statement, the Prospectus, or any
Prospectus Supplement; (b) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification or exemption
from qualification of the securities for offering or sale in any jurisdiction,
or the initiation or contemplated initiation of any proceeding for such purpose;
or (c) the occurrence of any event or the existence of any condition or state of
facts, which makes any statement of a material fact made in the Registration
Statement, the Prospectus or any Prospectus Supplement untrue or which requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Prospectus Supplement in order to
state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or which requires an amendment to the
Registration Statement or a supplement to the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law (other than the
transactions contemplated by the applicable Put Notice and the settlement
thereof). The Company shall have no Knowledge of any event that could reasonably
be expected to have the effect of causing the suspension of the effectiveness of
the Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor;



(i)
Representations and Warranties True and Correct.  The representations and
warranties of the Company in Section 5 hereof are true and correct as of the Put
Date in all material respects as if made on such date, the Company has satisfied
its obligations under Section 2.3 hereof and the conditions to Investor’s
obligations set forth in this Section 2.3.5 are satisfied as of such Closing,
and the Company shall deliver a certificate, signed by an officer of the
Company, to such effect to the Investor;



(j)
Authorization and Reservation of Shares.  The Company shall have authorized by
all necessary corporate action and reserved for issuance a sufficient number of
Common Shares for the purpose of enabling the Company to satisfy any obligation
to issue Common Shares pursuant to any Put;



(k)
Cap Amount Not Exceeded.  If the Aggregate Issued Shares after the Closing of
the Put would exceed the Cap Amount, the Company shall have obtained the
Stockholder 20% Approval as specified in Section 2.3.11, if the Company’s Common
Stock is listed on a NASDAQ Market, and such approval is required by the rules
of the NASDAQ;



(l)
4.9% Limitation Not Exceeded. The aggregate number of Put Shares to be issued in
the Put, when combined with the number of shares of Common Stock of the Company
then beneficially owned by the Investor, would not cause the Investor to exceed
the 4.9% Limitation (as defined herein);



(m)
Maximum Offering Amount Not Exceeded. The aggregate number of Put Shares to be
issued in the Put, when combined with all Put Share issued in prior Puts, would
not cause the Maximum Offering Amount to be exceeded;


 
20

--------------------------------------------------------------------------------

 
 
(n)
No Adverse Law, Rule, Regulation, or Pending Proceeding.  There is not then in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement;



(o)
No Pending or Threatened Injunctions. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings shall be in progress, pending or threatened by
any person (other than the Investor or any affiliate of the Investor), that seek
to enjoin or prohibit the transactions contemplated by this Agreement.  For
purposes of this paragraph (i), no proceeding shall be deemed pending or
threatened unless one of the parties has received written or oral notification
thereof prior to the applicable Put Tranche Closing Date;



(p)
Put Shares DTC Eligible.  The Put Shares delivered to the Investor are DTC
eligible and can be immediately converted into electronic form;



(q)
No Allegation of Section 5 Violation.  There has been no assertion by the SEC
that there has been a violation of Section 5 of the Securities Act caused by the
integration of the private sale of common stock to the Investor and the public
offering pursuant to the Registration Statement, and there have been no claims
made by third parties against the Investor based on a such an alleged Section 5
violation;



 
(r)
Compliance with Laws.  The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “blue sky” laws for the offer and sale of the
Securities by the Company to the Investor and the subsequent resale of the
Registrable Securities by the Investor (or shall have the availability of
exemptions therefrom);

  
 
(s)
No Material Adverse Effect. No condition, occurrence, state of facts or event
constituting a Material Adverse Effect shall have occurred and be continuing;


 
21

--------------------------------------------------------------------------------

 
 
 
(t)
No Restrictive Legends. If requested by the Investor from and after the earlier
of (x) the Effective Date, or (y) the date that the Commitment Shares and Fee
Shares can be sold under Rule 144 without volume restrictions (the earlier of
(x) and (y) is referred to in this Agreement as the “Liquidity Date”), the
Company shall have either (i) issued and delivered (or caused to be issued and
delivered) to the Investor certificates representing the Commitment Shares and
the Fee Shares, respectively, that are free from all restrictive and other
legends or (ii) caused the Company’s transfer agent to credit the Investor’s or
its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares and Fee Shares represented by the certificate delivered by the Investor
to the Company in accordance with Section 9.10(iv) of this Agreement.



 
(u)
Resolutions Adopted.  The Board of Directors of the Company shall have adopted
resolutions (“Resolutions”) in the form attached hereto as Exhibit J, which
shall be in full force and effect without any amendment or supplement thereto as
of the Put Date;



(v)
No Material Non-Public Information.  The Investor shall not be in possession of
any material non-public information. If the Company discovers or is notified
that the Investor is in possession of material non-public information or
discovers or is notified of the existence of Material Facts or material
non-public information or any Ineffective Period occurs, the Company shall not
initiate a Put until the Prospectus is amended to include any existing Material
Facts or material non-public information  and the Company’s counsel provides in
a Registration Opinion that no Material Facts or material non-public information
exists that is not included in the Prospectus.



 
(w)
Requested Due Diligence Information Provided.  The Company shall have provided
the Investor with the information requested by the Investor in connection with
its due diligence requests made prior to, or in connection with, the Put in
accordance with Section 2.4 hereof.



 
(x)
Reporting Issuer.  The Company shall be a Reporting Issuer and shall have a
class of securities registered under Section 12 of the Exchange Act.



2.3.6  Documents Required to be Delivered on the Put Date as Conditions to
Closing of any Put.  The Closing of any Put and Investor’s obligations hereunder
shall additionally be conditioned upon the delivery to the Investor of each of
the following (the “Required Put Documents”) on or within three (3) Business
Days before the applicable Put Date (or such earlier time as may be specifically
required under the terms hereof):

 
22

--------------------------------------------------------------------------------

 


(a) a number of Unlegended Share Certificates equal to the Intended Put Share
Amount, which shall be delivered by crediting the Investor’s or its designees’
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system (unless
the Investor requests physical certificates, in which such certificates shall be
in denominations of not more than 50,000 shares per certificate);


(b) the following documents: Put Opinion of Counsel, Registration Opinion,
Officer’s Certificate, Secretary’s Certificate, Resolutions, Put Notice, and any
report or disclosure required under Section 2.3.7 or Section 2.4 hereof, each
dated as of the Put Date or a date within three Business Days prior to the Put
Date;


(c) all documents, instruments and other writings required to be delivered on or
before the Put Date pursuant to any provision of this Agreement in order to
implement and effect the transactions contemplated herein.


 
2.3.7      Accountant’s Letter and Registration Opinion.



(a)     The Company shall have caused to be delivered to the Investor, (i)
whenever required by Section 2.3.7(b) or by Section 2.5.3, and (ii) on the date
that is three (3) Business Days prior to each Put Date (the “Registration
Opinion Deadline”), an opinion of the Company's independent counsel, in
substantially the form of Exhibit E (the “Registration Opinion”), addressed to
the Investor stating, inter alia, that no facts (“Material Facts”) have come to
such counsel's attention that have caused it to believe that the Registration
Statement is subject to an Ineffective Period or to believe that the
Registration Statement, any Supplemental Registration Statement (as each may be
amended, if applicable), and any related prospectuses, contain an untrue
statement of material fact or omits a material fact required to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.  If a Registration Opinion cannot be delivered by the
Company's independent counsel to the Investor on the Registration Opinion
Deadline due to the existence of Material Facts or an Ineffective Period, the
Company shall promptly notify the Investor and as promptly as possible amend
each of the Registration Statement and any Supplemental Registration Statements,
as applicable, and any related prospectus or cause such Ineffective Period to
terminate, as the case may be, and deliver such Registration Opinion and updated
prospectus as soon as possible thereafter.  If at any time after a Put Notice
shall have been delivered to Investor but before the Pricing Period End Date for
the Tranche #3 Pricing Period for that Put, the Company acquires Knowledge of
such Material Facts or any Ineffective Period occurs, the Company shall promptly
notify the Investor and shall deliver a Put Interruption Notice to the Investor
pursuant to Section 2.3.4 by facsimile and overnight courier by the end of that
Business Day. 


(b)     (i)  the Company shall engage its independent auditors which shall be an
accounting firm of at least twenty (20) independent public accountants as
required by the Securities Act and shall be an independent registered public
accounting firm within the meaning of SOXA as required by the rules of the
Public Company Accounting Oversight Board, to perform the procedures in
accordance with the provisions of Statement on Auditing Standards No. 71, as
amended, as agreed to by the parties hereto, and reports thereon (the “Bring
Down Cold Comfort Letters”) as shall have been reasonably requested by the
Investor with respect to certain financial information contained in the
Registration Statement and shall have delivered to the Investor such a report
addressed to the Investor, on the date that is three (3) Business Days prior to
each Put Date, except as otherwise limited herein.

 
23

--------------------------------------------------------------------------------

 


(ii)  in the event that the Investor shall have requested delivery of an Agreed
Upon Procedures Report pursuant to Section 2.4.3, the Company shall engage its
independent auditors to perform certain agreed upon procedures and report
thereon as shall have been reasonably requested by the Investor with respect to
certain financial information of the Company and the Company shall deliver to
the Investor a copy of such report addressed to the Investor.  In the event that
the report required by this Section 2.3.7(b) cannot be delivered by the
Company's independent auditors, the Company shall, if necessary, promptly revise
the Registration Statement and the Company shall not deliver a Put Notice until
such report is delivered.


2.3.8      Investor’s Obligation and Right to Purchase Shares.    Subject to the
conditions set forth in this Agreement, following the Investor's receipt of a
validly delivered Put Notice, the Investor shall be required to purchase (each a
“Purchase”) from the Company a number of Put Shares equal to the Put Share
Amount, in the manner described below.


2.3.9      Limitation on Company’s Obligation to Deliver Opinions of Counsel and
Accountants’ Letters.  Notwithstanding the above, after delivery of the
Professional Opinions for the first Put, the Company shall not be required to
deliver a Put Opinion, a Registration Opinion, or a Bring Down Cold Comfort
Letter (collectively, the “Professional Opinions”) to the Investor with respect
to each subsequent Puts unless, at the time of the Put Notice for such
subsequent Put, either (A) the sum of (i) the aggregate Purchase Price of the
Put Shares that have been sold by the Company since the last date that such
Professional Opinions were delivered to the Investor plus (ii) the Company
Designated Maximum Put Dollar Amount for the then current Put Notice, exceeds
$500,000 or (B) six (6) months or more have passed since the last date that such
Professional Opinions were delivered to the Investor.


2.3.10    Mechanics of Put Tranche Closing.  Each of the Company and the
Investor shall deliver all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement at or prior to each Put
Tranche Closing.  Subject to such delivery and the satisfaction of the
conditions set forth in this Section 2, the closing of the purchase by the
Investor of Put Shares in each Put Tranche shall occur by 5:00 PM, New York City
Time, on the date which is five (5) Business Days following the Pricing Period
End Date (the “Payment Due Date”) for the applicable Put Tranche at the offices
of Investor.  On each or before each Payment Due Date, the Investor shall
deliver to the Company, in the manner specified in Section 7 below, the Put
Dollar Amount to be paid for the Put Shares required to be purchased in such Put
Tranche, determined as aforesaid.  The closing (each a “Put Tranche Closing”)
for each Put Tranche shall occur on the date that (i) the Company has delivered
to the Investor all Required Put Documents, (ii) each of the Put Conditions have
been met and (iii) the Investor has delivered to the Company such Put Dollar
Amount (each a “Put Tranche Closing Date”).

 
24

--------------------------------------------------------------------------------

 


2.3.11    Limitation on Short Sales.  The Investor and its affiliates shall not
engage in short sales of the Company's Common Stock; provided, however, that the
Investor may enter into any short exempt sale or any short sale or other hedging
or similar arrangement it deems appropriate with respect to Put Shares after it
receives a Put Notice with respect to such Put Shares so long as such sales or
arrangements do not involve more than the number of such Put Shares specified in
the Put Notice.


2.3.12    Cap Amount.  If the Company becomes listed on a NASDAQ Market, then,
unless the Company has obtained the necessary approval (“Stockholder 20%
Approval”) of its shareholders as required under the Nasdaq 20% Rule or unless
otherwise permitted by Nasdaq, in no event shall the Aggregate Issued Shares
exceed the maximum number of shares of Common Stock (the “Cap Amount”) that the
Company can, without stockholder approval, so issue pursuant to Nasdaq Rule 5635
(or any other applicable Nasdaq Rules or any successor rule) (the “Nasdaq 20%
Rule”).


2.3.13    Investment Agreement Termination.   The Company may terminate (a
“Company Termination”) its right to initiate future Puts by providing written
notice (“Termination Notice”) to the Investor, by facsimile and overnight
courier, at any time other than during an Extended Put Period, provided that
such termination shall have no effect on the parties’ other rights and
obligations under this Agreement and the Registration Rights Agreement. 
Notwithstanding the above, any Put Interruption Notice occurring during an
Extended Put Period is governed by Section 2.3.4.


2.3.14    Return of Excess Common Shares.  In the event that the number of Put
Shares purchased by the Investor in any Put pursuant to its obligations
hereunder is less than the Intended Put Share Amount, the Investor shall
promptly return to the Company any shares of Common Stock in the Investor’s
possession that are not being purchased by the Investor, unless the parties
mutually agree for the Investor to retain such excess Common Shares to apply to
the next Put.


2.4         Due Diligence Review.  The Company shall make available for
inspection and review by the Investor (the “Due Diligence Review”), advisors to
and representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), any underwriter
participating in any disposition of Common Stock on behalf of the Investor
pursuant to the Registration Statement, any Supplemental Registration
Statement, or amendments or supplements thereto or any blue sky, FINRA or other
filing, all financial and other records, all filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company's officers, directors and
employees to supply all such information reasonably requested by the Investor or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.  Prior to filing the
initial Registration Statement, the Company shall provide to the Investor (i) a
schedule setting forth all of the Indebtedness of the Company as of the date of
the schedule (“Schedule of Indebtedness”) and (ii) a schedule setting forth the
fully diluted capitalization of the Company as of the date of the schedule (the
“Capitalization Schedule”), along with a signed certification from an authorized
officer of the Company certifying that each such schedule is true and correct as
of the date thereof.

 
25

--------------------------------------------------------------------------------

 


2.4.1      Treatment of Nonpublic Information.  The Company shall not disclose
nonpublic information to the Investor or to its advisors or representatives
unless prior to disclosure of such information the Company identifies such
information as being nonpublic information and provides the Investor and such
advisors and representatives with the opportunity to accept or refuse to accept
such nonpublic information for review.  The Company may, as a condition to
disclosing any nonpublic information hereunder, require the Investor and its
advisors and representatives to enter into a confidentiality agreement
(including an agreement with such advisors and representatives prohibiting them
from trading in Common Stock during such period of time as they are in
possession of nonpublic information) in form reasonably satisfactory to the
Company and the Investor.  The Company shall ensure that any information
disclosed by the Company to the Investor in connection with the Agreement shall
cease to be material non-public information on or prior to the Liquidity Date
and that if any material non-public information  arises in the future, the
Prospectus shall be promptly amended or supplemented to cover such information
in accordance with the terms of the Registration Rights Agreement.


Nothing herein shall require the Company to disclose nonpublic information to
the Investor or its advisors or representatives, and the Company represents that
it does not disseminate nonpublic information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
nonpublic information (whether or not requested of the Company specifically or
generally during the course of due diligence by and such persons or entities),
which, if not disclosed in the Prospectus included in the Registration
Statement, would cause such Prospectus to include a material misstatement or to
omit a material fact required to be stated therein in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  Nothing contained in this Section 2.4 shall be construed to mean
that such persons or entities other than the Investor (without the written
consent of the Investor prior to disclosure of such information) may not obtain
nonpublic information in the course of conducting due diligence in accordance
with the terms of this Agreement; provided, however, that in no event shall the
Investor's advisors or representatives disclose to the Investor the nature of
the specific event or circumstances constituting any nonpublic information
discovered by such advisors or representatives in the course of their due
diligence without the written consent of the Investor prior to disclosure of
such information.

 
26

--------------------------------------------------------------------------------

 


2.4.2      Disclosure of Misstatements and Omissions. The Investor's advisors or
representatives shall make complete disclosure to the Investor's counsel of all
events or circumstances constituting nonpublic information discovered by such
advisors or representatives in the course of their due diligence upon which such
advisors or representatives form the opinion that the Registration Statement
contains an untrue statement of a material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in the light of the circumstances in which they
were made, not misleading.  Upon receipt of such disclosure, the Investor's
counsel shall consult with the Company's independent counsel in order to address
the concern raised as to the existence of a material misstatement or omission
and to discuss appropriate disclosure with respect thereto; provided, however,
that such consultation shall not constitute the advice of the Company's
independent counsel to the Investor as to the accuracy of the Registration
Statement and related Prospectus.


2.4.3      Procedure if Material Facts are Reasonably Believed to be Untrue or
are Omitted.  In the event after such consultation the Investor or the
Investor's counsel reasonably believes that the Registration Statement contains
an untrue statement of a material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading, and the Company, after a request from the Investor, has failed to
promptly provide reasonable information indicating that the Registration
Statement is in fact complete, accurate and current, then


(a) the Company shall promptly file with the SEC an amendment to the
Registration Statement responsive to such alleged untrue statement or omission
and provide the Investor, as promptly as practicable, with copies of the
Registration Statement and related Prospectus, as so amended, or


(b) if the Company disputes the existence of any such material misstatement or
omission, (i) the Company's independent counsel (who is a member of a law firm
having at least 5 attorneys) shall provide the Investor's counsel with a
Registration Opinion, at the Company’s expense, and (ii) in the event the
dispute relates to the adequacy of financial disclosure and the Investor shall
reasonably request, the Company shall promptly cause its independent auditors to
provide to the Company a letter (“Agreed Upon Procedures Report”) outlining the
performance of such "agreed upon procedures" as shall be reasonably requested by
the Investor and the Company shall promptly provide the Investor with a copy of
such letter.


3.           Representations, Warranties and Covenants of Investor. Investor
hereby represents and warrants to and agrees with the Company as follows:


3.1         Accredited Investor.  Investor is an accredited investor
(“Accredited Investor”), as defined in Rule 501 of Regulation D.

 
27

--------------------------------------------------------------------------------

 

3.2         Investment Experience; Access to Information; Independent
Investigation.


3.2.1      Access to Information.  Investor or Investor’s professional advisor
has been granted the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this Offering, the Company and its
business and prospects, and to obtain any additional information which Investor
or Investor’s professional advisor deems necessary to verify the accuracy and
completeness of the information received.


3.2.2      Reliance on Own Advisors.  Investor has relied completely on the
advice of, or has consulted with, Investor’s own personal tax, investment, legal
or other advisors and has not relied on the Company or any of its affiliates,
officers, directors, attorneys, accountants or any affiliates of any thereof and
each other person, if any, who controls any of the foregoing, within the meaning
of Section 15 of the Act for any tax or legal advice (other than reliance on
information in the Disclosure Documents as defined in Section 3.2.4 below and on
the Opinion of Counsel).  The foregoing, however, does not limit or modify
Investor’s right to rely upon covenants, representations and warranties of the
Company in this Agreement.


3.2.3      Capability to Evaluate.  Investor has such Knowledge and experience
in financial and business matters so as to enable such Investor to utilize the
information made available to it in connection with the Offering in order to
evaluate the merits and risks of the prospective investment, which are
substantial, including without limitation those set forth in the Disclosure
Documents (as defined in Section 3.2.4 below).


3.2.4      Disclosure Documents.  Investor, in making Investor’s investment
decision to subscribe for the Investment Agreement hereunder, represents that
(a) Investor has received and had an opportunity to review (i) the Company’s
Annual Report on Form 10-KSB for the year ended December 31, 2009, and (ii) the
Company’s quarterly report on Form 10-QSB for the quarters ended March 31, 2010,
and June 30, 2010; (b) Investor has read, reviewed, and relied solely on the
documents described in (a) above, the Company’s representations and warranties
and other information in this Agreement, including the exhibits, documents
prepared by the Company which have been specifically provided to Investor in
connection with this Offering (the documents described in this Section 3.2.4 (a)
and (b) are collectively referred to as the “Disclosure Documents”), and an
independent investigation made by Investor and Investor’s representatives, if
any; (c) Investor has, prior to the date of this Agreement, been given an
opportunity to review material contracts and documents of the Company which have
been filed as exhibits to the Company’s filings under the Act and the Exchange
Act and has had an opportunity to ask questions of and receive answers from the
Company’s officers and directors; and (d) is not relying on any oral
representation of the Company or any other person, nor any written
representation or assurance from the Company other than those contained in the
Disclosure Documents or incorporated herein or therein.  The foregoing, however,
does not limit or modify Investor’s right to rely upon covenants,
representations and warranties of the Company in Sections 5 and 6 of this
Agreement.  Investor acknowledges and agrees that the Company has no
responsibility for, does not ratify, and is under no responsibility whatsoever
to comment upon or correct any reports, analyses or other comments made about
the Company by any third parties, including, but not limited to, analysts’
research reports or comments (collectively, “Third Party Reports”), and Investor
has not relied upon any Third Party Reports in making the decision to invest.

 
28

--------------------------------------------------------------------------------

 


3.2.5      Investment Experience; Fend for Self.  Investor has substantial
experience in investing in securities and it has made investments in securities
other than those of the Company.  Investor acknowledges that Investor is able to
fend for Investor’s self in the transaction contemplated by this Agreement, that
Investor has the ability to bear the economic risk of Investor’s investment
pursuant to this Agreement and that Investor is an "Accredited Investor" by
virtue of the fact that Investor meets the investor qualification standards set
forth in Section 3.1 above.  Investor has not been organized for the purpose of
investing in securities of the Company, although such investment is consistent
with Investor’s purposes.


3.3         Exempt Offering Under Regulation D.


3.3.1      No General Solicitation.  The Investment Agreement was not offered to
Investor through, and Investor is not aware of, any form of general solicitation
or general advertising, including, without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.


3.3.2      Restricted Securities.  Investor understands that the Investment
Agreement is, the Common Stock issued at each Put Tranche Closing will be
characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction exempt
from the registration requirements of the federal securities laws and that under
such laws and applicable regulations such securities may not be transferred or
resold without registration under the Act or pursuant to an exemption
therefrom.  In this connection, Investor represents that Investor is familiar
with Rule 144 under the Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.


3.3.3      Disposition.  Investor further agrees not to sell, transfer, assign,
or pledge the Securities (except for any bona fide pledge arrangement to the
extent that such pledge does not require registration under the Act or unless an
exemption from such registration is available and provided further that if such
pledge is realized upon, any transfer to the pledgee shall comply with the
requirements set forth herein), or to otherwise dispose of all or any portion of
the Securities unless and until:


(a)     There is then in effect a registration statement under the Act and any
applicable state securities laws covering such proposed disposition and such
disposition is made in accordance with such registration statement and in
compliance with applicable prospectus delivery requirements; or


(b)     (i) Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition to the extent relevant for determination of
the availability of an exemption from registration, and (ii) if reasonably
requested by the Company, Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of the Securities under the Act or
state securities laws.  It is agreed that the Company will not require the
Investor to provide opinions of counsel for transactions made pursuant to Rule
144 provided that Investor and Investor’s broker, if necessary, provide the
Company with the necessary representations and documents for counsel to the
Company to issue an opinion with respect to such transaction.

 
29

--------------------------------------------------------------------------------

 


The Investor is entering into this Agreement for its own account and the
Investor has no present arrangement or intention to sell the security
represented by this Agreement to or through any person or entity, has no present
arrangement (whether or not legally binding) to sell the Common Stock to or
through any person or entity and has no present intention to sell such Common
Stock to or through any person or entity; provided, however, that by making the
representations herein, the Investor does not agree to hold the Common Stock for
any minimum or other specific term and reserves the right to dispose of the
Common Stock at any time in accordance with federal and state securities laws
applicable to such disposition.


3.4         Due Authorization.


3.4.1      Authority.  The person executing this Investment Agreement, if
executing this Agreement in a representative or fiduciary capacity, has full
power and authority to execute and deliver this Agreement and each other
document included herein for which a signature is required in such capacity and
on behalf of the subscribing individual, partnership, trust, estate, corporation
or other entity for whom or which Investor is executing this
Agreement.  Investor has reached the age of majority (if an individual)
according to the laws of the state in which he or she resides.


3.4.2      Due Organization; Due Authorization.  Investor is duly and validly
organized, validly existing and in good standing as a limited liability company
under the laws of Georgia with full power and authority to purchase the
Securities to be purchased by Investor and to execute and deliver this
Agreement.


3.4.3       Partnerships.  If Investor is a partnership, the representations,
warranties, agreements and understandings set forth above are true with respect
to all partners of Investor (and if any such partner is itself a partnership,
all persons holding an interest in such partnership, directly or indirectly,
including through one or more partnerships), and the person executing this
Agreement has made due inquiry to determine the truthfulness of the
representations and warranties made hereby.


3.5         No Registration As A Dealer. The Investor is not and will not be
required to be registered as a "dealer" under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.


4.           Acknowledgments Investor is aware that:


4.1         Risks of Investment.  Investor recognizes that an investment in the
Company involves substantial risks, including the potential loss of Investor's
entire investment herein.  Investor recognizes that the Disclosure Documents,
this Agreement and the exhibits hereto do not purport to contain all the
information, which would be contained in a registration statement under the Act;

 
30

--------------------------------------------------------------------------------

 
 
4.2         No Government Approval.  No federal or state agency has passed upon
the Securities, recommended or endorsed the Offering, or made any finding or
determination as to the fairness of this transaction;


4.3         No Registration, Restrictions on Transfer.  As of the date of this
Agreement, the Securities and any component thereof have not been registered
under the Act or any applicable state securities laws by reason of exemptions
from the registration requirements of the Act and such laws, and may not be
sold, pledged (except for any limited pledge in connection with a margin account
of Investor to the extent that such pledge does not require registration under
the Act or unless an exemption from such registration is available and provided
further that if such pledge is realized upon, any transfer to the pledgee shall
comply with the requirements set forth herein), assigned or otherwise disposed
of in the absence of an effective registration of the Securities and any
component thereof under the Act or unless an exemption from such registration is
available;


4.4         Restrictions on Transfer.  Investor may not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Securities or any component thereof in the absence of either an effective
registration statement or an exemption from the registration requirements of the
Act and applicable state securities laws;


4.5         No Assurances of Registration.  There can be no assurance that any
registration statement will become effective at the scheduled time, or ever, or
remain effective when required, and Investor acknowledges that it may be
required to bear the economic risk of Investor's investment for an indefinite
period of time;


4.6         Exempt Transaction.  Investor understands that the Securities are
being offered and sold in reliance on specific exemptions from the registration
requirements of federal and state law and that the representations, warranties,
agreements, acknowledgments and understandings set forth herein are being relied
upon by the Company in determining the applicability of such exemptions and the
suitability of Investor to acquire such Securities.


4.7         Legends.  The certificates representing the Put Shares shall not
bear a legend restricting the sale or transfer thereof.


5.           Representations, Warranties and Covenants of the Company.  The
Company hereby makes the following representations and warranties to Investor
(which shall be true at the signing of this Agreement, and as of any such later
date as specified hereunder) and agrees with Investor that, except as set forth
in the “Schedule of Exceptions” attached hereto as Exhibit G:


 
31

--------------------------------------------------------------------------------

 


5.1         Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, USA and has all requisite corporate power and authority
to carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would, in the Company’s opinion,
have a material adverse effect on the business or properties of the Company and
its subsidiaries taken as a whole.  The Company is not the subject of any
pending, threatened or, to its Knowledge, contemplated investigation or
administrative or legal proceeding (a “Proceeding”) by the Internal Revenue
Service, the taxing authorities of any state or local jurisdiction, or the
Securities and Exchange Commission, the FINRA, the Nasdaq Stock Market, Inc. or
any state securities commission, or any other governmental entity, which have
not been disclosed in the Disclosure Documents.  None of the disclosed
Proceedings, if any, will, in the Company’s opinion, have a material adverse
effect upon the Company. Each of the Company’s subsidiaries, if any, the
jurisdiction of incorporation or organization of each, and the percentage of the
Company’s ownership of each is as set forth in the Commission Documents.


5.2         Corporate Condition.  The Company's condition is, in all material
respects, as described in the Disclosure Documents (as further set forth in any
subsequently filed Disclosure Documents, if applicable), except for changes in
the ordinary course of business and normal year-end adjustments that are not, in
the aggregate, materially adverse to the Company.  Except for continuing losses,
there have been no material adverse changes to the Company’s business, financial
condition, or prospects from the dates of such Disclosure Documents through the
date of the Investment Commitment Closing.  The financial statements as
contained in the 10-KSB and 10-QSB have been prepared in accordance with
generally accepted accounting principles, consistently applied (except as
otherwise permitted by Regulation S-X of the Exchange Act, or Generally Accepted
Accounting Principles, as applicable), subject, in the case of unaudited interim
financial statements, to customary year end adjustments and the absence of
certain footnotes, and fairly present the financial condition of the Company as
of the dates of the balance sheets included therein and the consolidated results
of its operations and cash flows for the periods then ended.  Without limiting
the foregoing, there are no material liabilities, contingent or actual, that are
not disclosed in the Disclosure Documents (other than liabilities incurred by
the Company in the ordinary course of its business, consistent with its past
practice, after the period covered by the Disclosure Documents).  The Company
has paid all material taxes that are due, except for taxes that it reasonably
disputes.  There is no material claim, litigation, or administrative proceeding
pending or, to the best of the Company’s Knowledge, threatened against the
Company, except as disclosed in the Disclosure Documents.  This Agreement and
the Disclosure Documents do not contain any untrue statement of a material fact
and do not omit to state any material fact required to be stated therein or
herein necessary to make the statements contained therein or herein not
misleading in the light of the circumstances under which they were made.  No
event or circumstance exists relating to the Company which, under applicable
law, requires public disclosure but which has not been so publicly announced or
disclosed.



 
32

--------------------------------------------------------------------------------

 


5.3         Commission Documents, Financial Statements.


(a)         The Company has timely filed (giving effect to permissible
extensions in accordance with Rule 12b-25 under the Exchange Act) all Commission
Documents. The Company has delivered or made available to the Investor via EDGAR
or otherwise true and complete copies of the Commission Documents filed with or
furnished to the SEC prior to the Commitment Closing Date (including, without
limitation, the 2009 Form 10-K). No Subsidiary of the Company is required to
file or furnish any report, schedule, registration, form, statement, information
or other document with the SEC. As of its filing date, each Commission Document
filed with or furnished to the SEC prior to the Commitment Closing
Date (including, without limitation, the 2009 Form 10-K) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Commitment Closing Date, on the date of such
amended or superseded filing), such Commission Document did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
Registration Statement, on the date it is filed with the SEC, on the date it is
declared effective by the SEC, on each Put Date and on each Put Tranche Closing
Date, shall comply in all material respects with the requirements of the
Securities Act (including, without limitation, Rule 415 under the Securities
Act) and shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, except that this representation and
warranty shall not apply to statements in or omissions from the Registration
Statement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein (which to the Company’s Knowledge are not false or
misleading). The Prospectus and each Prospectus Supplement required to be filed
pursuant to this Agreement or the Registration Rights Agreement, when taken
together, on its date, on each Put Date and on each Put Tranche Closing Date,
shall comply in all material respects with the requirements of the Securities
Act (including, without limitation, Rule 424(b) under the Securities Act) and
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
Each Commission Document (other than the Registration Statement, the Prospectus
or any Prospectus Supplement) to be filed with or furnished to the SEC after the
Commitment Closing Date and incorporated by reference in the Registration
Statement, the Prospectus or any Prospectus Supplement required to be filed
pursuant to this Agreement or the Registration Rights Agreement (including,
without limitation, the Current Report), when such document is filed with or
furnished to the SEC and, if applicable, when such document becomes effective,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of all comment letters and
substantive correspondence received by the Company from the SEC relating to the
Commission Documents filed with or furnished to the SEC as of the Commitment
Closing Date, together with all written responses of the Company thereto. There
are no outstanding or unresolved comments or undertakings in such comment
letters received by the Company from the SEC. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Securities Act or the Exchange Act.


 
33

--------------------------------------------------------------------------------

 


(b)         The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the SEC and all other applicable rules and
regulations with respect thereto as may be subject to any applicable out of
period adjustments disclosed in the Commission Documents. Such financial
statements, together with the related notes and schedules, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements and are
subject to customary year-end audit adjustments), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).


(c)         The Company has timely filed with the SEC and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“ SOXA ”)) with
respect to all relevant Commission Documents.  The Company is in compliance in
all material respects with the provisions of SOXA applicable to it as of the
date hereof.  The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 5.3(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the SEC.


(d)         EFP Rotenberg, LLP, or any other accounting firm retained by the
Company, who shall express their opinion on the audited financial statements and
related schedules to be included or incorporated by reference in the
Registration Statement and the Prospectus are, with respect to the Company,
independent public accountants as required by the Securities Act and is an
independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board.


5.4         Authorization.  All corporate action on the part of the Company by
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and all of the Transaction Documents,
the performance of all obligations of the Company hereunder and the
authorization, issuance and delivery of the Common Stock being sold hereunder
have been taken, and this Agreement and the Registration Rights Agreement
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, except insofar as the enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, or other similar laws
affecting creditors’ rights generally or by principles governing the
availability of equitable remedies.  The Company has obtained all consents and
approvals required for it to execute, deliver and perform each agreement
referenced in the previous sentence.  The Board of Directors of the Company
shall have adopted resolutions granting the above authorizations (the
"Resolutions") and, as a condition to each Put, such Resolutions shall not have
been amended or rescinded prior to such Put Date.


 
34

--------------------------------------------------------------------------------

 


5.5         Valid Issuance of Common Stock.  The Commitment Shares, Fee Shares
and Put Shares, when issued, sold and delivered in accordance with the terms
hereof, for the consideration expressed herein, will be validly issued, fully
paid and nonassessable, will be issued free of any preemptive rights and, based
in part upon the representations of Investor in this Agreement, will be issued
in compliance with all applicable U.S. federal and state securities laws.


5.6.        Securities Act. The Company has complied and shall comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder, including, without limitation,
the applicable requirements of the Securities Act. Without limiting the
generality of the foregoing, the Company satisfies, and the Registration
Statement upon filing with the SEC and at the time it is declared effective by
the SEC shall satisfy, all of the requirements of the Securities Act to register
the resale of the Registrable Securities by the Investor in accordance with the
Registration Rights Agreement on a delayed or continuous basis under Rule 415
under the Securities Act at then-prevailing market prices, and not fixed prices.
The Company is not, and has never been, an issuer identified in, or subject to,
Rule 144(i).


5.7         Compliance with Other Instruments.  The Company is not in violation
or default of any provisions of its Certificate of Incorporation or Bylaws, each
as amended and in effect on and as of the date of the Agreement, or of any
material provision of any material instrument or material contract to which it
is a party or by which it is bound or of any provision of any federal or state
judgment, writ, decree, order, statute, rule or governmental regulation
applicable to the Company, which would, in the Company’s opinion, have a
material adverse effect on the Company's business or prospects, or on the
performance of its obligations under this Agreement or the Registration Rights
Agreement.  The execution, delivery and performance of this Agreement and the
other agreements entered into in conjunction with the Offering and the
consummation of the transactions contemplated hereby and thereby will not (a)
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument or contract or an event which results in the creation
of any lien, charge or encumbrance upon any assets of the Company, which would,
in the Company’s opinion, have a material adverse effect on the Company’s
business or prospects, or on the performance of its obligations under this
Agreement, the Registration Rights Agreement, or (b) violate the Company’s
Certificate of Incorporation or By-Laws or (c) violate any statute, rule or
governmental regulation applicable to the Company which violation would, in the
Company’s opinion, have a material adverse effect on the Company's business or
prospects.


 
35

--------------------------------------------------------------------------------

 


5.8         Reporting Company.  The Company is subject to the reporting
requirements of the Exchange Act, has a class of securities registered under
Section 12 of the Exchange Act, and has filed all reports required by the
Exchange Act since the date the Company first became subject to such reporting
obligations. The Company undertakes to furnish Investor with copies of such
reports as may be reasonably requested by Investor prior to consummation of this
Offering and thereafter, to make such reports available, for the full term of
this Agreement, including any extensions thereof, and for as long as Investor
holds the Securities.  The Common Stock is duly listed or approved for quotation
on the Pink O.T.C. Markets.  The Company is not in violation of the listing
requirements of the Pink O.T.C. Markets and does not reasonably anticipate that
the Common Stock will be delisted by the Pink O.T.C. Markets for the foreseeable
future. 


5.9.        Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its Knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the 12
months preceding the Commitment Closing Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company currently is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.


5.10.      Indebtedness; Solvency.  The Company’s Quarterly Report on Form 10-Q
for its fiscal quarter ended June 30, 2009 sets forth, as of June 30, 2009, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such date. 
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements, indemnities
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments due under leases
required to be capitalized in accordance with GAAP.  There is no existing or
continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to
Title 11 of the United States Code or any similar federal or state bankruptcy
law or law for the relief of debtors, nor does the Company have any Knowledge
that its creditors intend to initiate involuntary bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
Title 11 of the United States Code or any other federal or state bankruptcy law
or any law for the relief of debtors. The Company is financially solvent and is
generally able to pay its debts as they become due.


5.11       Capitalization.  There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities. 


 
36

--------------------------------------------------------------------------------

 


5.12       Intellectual Property.  The Company has valid, unrestricted and
exclusive ownership of or rights to use the patents, trademarks, trademark
registrations, trade names, copyrights, know-how, technology and other
intellectual property necessary to the conduct of its business.  The Commission
Documents list all patents, trademarks, trademark registrations, trade names and
copyrights of the Company.  The Company has granted such licenses or has
assigned or otherwise transferred a portion of (or all of) such valid,
unrestricted and exclusive patents, trademarks, trademark registrations, trade
names, copyrights, know-how, technology and other intellectual property
necessary to the conduct of its business.  The Company has been granted
licenses, know-how, technology and/or other intellectual property necessary to
the conduct of its business.  To the best of the Company’s Knowledge after due
inquiry, the Company is not infringing on the intellectual property rights of
any third party, nor is any third party infringing on the Company’s intellectual
property rights.  There are no restrictions in any agreements, licenses,
franchises, or other instruments that preclude the Company from engaging in its
business as presently conducted.


5.13       [Intentionally Omitted].


5.14       No Rights of Participation.  No person or entity, including, but not
limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties, has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the financing contemplated by this Agreement which has not been waived.


5.15       No Advance Regulatory Approval.  The Company acknowledges that this
Investment Agreement, the transaction contemplated hereby and the Registration
Statement contemplated hereby have not been approved by the SEC, or any other
regulatory body and there is no guarantee that this Investment Agreement, the
transaction contemplated hereby and the Registration Statement contemplated
hereby will ever be approved by the SEC or any other regulatory body.  The
Company is relying on its own analysis and is not relying on any representation
by Investor that either this Investment Agreement, the transaction contemplated
hereby or the Registration Statement contemplated hereby has been or will be
approved by the SEC or other appropriate regulatory body.


5.16       Underwriter’s Fees and Rights of First Refusal.  The Company is not
obligated to pay any compensation or other fees, costs or related expenditures
in cash or securities to any underwriter, broker, agent or other representative
in connection with this Offering.
5.17       Availability of Suitable Form for Registration.  The Company is
currently eligible and agrees to maintain its eligibility to register the resale
of its Common Stock on a registration statement on a suitable form under the
Act.


5.18       No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any of the Company’s securities or
solicited any offers to buy any security under circumstances that would prevent
the parties hereto from consummating the transactions contemplated hereby
pursuant to an exemption from registration under Regulation D of the Act or
would require the issuance of any other securities to be integrated with this
Offering under the Rules of the SEC.  The Company has not engaged in any form of
general solicitation or advertising in connection with the offering of the
Common Stock.


 
37

--------------------------------------------------------------------------------

 


5.19       Foreign Corrupt Practices.  Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any subsidiary has, in the course of its actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S.  Foreign Corrupt Practices Act of
1977, as amended; or made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.


5.20       Absence of Certain Company Control Person Actions Or Events.  For
purposes hereof, “Company Control Person” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act. 
To the Company’s Knowledge, during the past ten (10) years:


(i) No petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, and no receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(ii) No Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses), or has not been convicted of, found guilty of, or have
pled guilty nolo contendere of a crime or felony, entered into a pre trial
diversion for or otherwise been charged for any action, misdemeanor or felony,
involving fraud, dishonesty, breach of trust, contract or money laundering, or
which may be considered to be a crime concerning moral turpitude, including but
not limited to any disciplinary action by any branch of the United State
military, regulatory bodies, including but not limited to any professional
licensing authority [or has been the Defendant in a civil action for fraud or
material breach of a financing agreement];


(iii) No Company Control Person has been the subject of any order, judgment or
decree, that was not subsequently reversed, suspended or vacated, of any court
of competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


 
38

--------------------------------------------------------------------------------

 


(B) engaging in any type of business practice; or


(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(iv) No Company Control Person has been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or


(v) No Company Control Person was found by a court of competent jurisdiction in
a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


5.21       Representations Correct.  The foregoing representations, warranties
and agreements are true, correct and complete in all material respects, and
shall survive any Put Tranche Closing and the issuance of the shares of Common
Stock thereby.


5.22       Tax Status.  The Company has made or filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


5.23       Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the SEC as an
exhibit to an annual report on Form 10-K (collectively, “ Material
Agreements ”).  Except as set forth in the Commission Documents, the Company and
each of its Subsidiaries have performed in all material respects all the
obligations required to be performed by them under the Material Agreements, have
received no notice of default or an event of default by the Company or any of
its Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
Knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect.  Except as set forth in the Commission Documents, each
of the Material Agreements is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company and/or any of its Subsidiaries and, to the Knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.


 
39

--------------------------------------------------------------------------------

 


5.24       Transactions With Affiliates.  Except as set forth in the Disclosure
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the Knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


5.25       Application of Takeover Protections.  The Company has not adopted and
will not adopt any “poison pill” provision that will be applicable to Investor
as a result of transactions contemplated by this Agreement.


5.26       Investment Company Act Status.  The Company is not, and as a result
of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
5.27       Taxes.  The Company and each of its Subsidiaries (i) has filed all
necessary federal, state and foreign income and franchise tax returns or has
duly requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the Company’s Knowledge, proposed against it
which would have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
5.28       Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


 
40

--------------------------------------------------------------------------------

 


5.29       U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by the Investor, shall become a U.S. real property holding corporation
within the meaning of Section 897 of the Code.


5.30       Acknowledgment Regarding Investor's Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Equity Line Transaction Documents and
the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its respective representatives or
agents in connection with the Equity Line Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor's purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company's
decision to enter into the Equity Line Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.


5.31       Lock-Up. The Company shall cause its officers, directors, and any
related parties under control of the Company, to refrain from selling Common
Stock during each Pricing Period, and the Company shall use best efforts to
cause other insiders or Affiliates to refrain from selling any Stock during each
Pricing Period.


5.32       Other Agreements.  The Company has not, directly or indirectly, made
any agreements with the Investor under a subscription in the form of this
Agreement for the purchase of Common Stock, relating to the terms or conditions
of the transactions contemplated hereby or thereby except as expressly set forth
herein, respectively, or in exhibits hereto or thereto.


5.33       Major Transactions.  As of the date of this Agreement, there are no
other Major Transactions currently pending or contemplated by the Company.


5.34       Financings.  As of the date of this Agreement, there are no other
financings currently pending.


5.35       Acknowledgment of Limitations on Put Amounts.  The Company
understands and acknowledges that the amounts available under this Investment
Agreement are limited, among other things, based upon the liquidity of the
Company’s Common Stock traded on its Principal Market.


 
41

--------------------------------------------------------------------------------

 


5.36       Dilution.  The number of shares of Common Stock issuable as Put
Shares may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Commitment Period.  The Company’s executive officers and directors fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded, in its good faith business judgment, that such
issuance is in the best interests of the Company.  The Company specifically
acknowledges that, whenever the Company elects to initiate a Put, its obligation
to issue the Put Shares is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company.  The Company acknowledges that the Investor may
sell shares of Common Stock during any Pricing Period, and may enter into a
short exempt sale or any short sale or other hedging or similar arrangement in
accordance with Section 2.3.10 during any Pricing Period, and that such sales,
short sales or hedging arrangements may serve to lower the Purchase Price
thereby having a potential dilutive effect on the Company’s Common Stock. 


5.37.      Introductory Agent.  Except for the placement fee payable by the
Company to Damian D’Adamo (“Introductory Agent”), which shall be set forth in a
separate engagement letter between the Company and the Introductory Agent (the
“Placement Agent Engagement Letter”), no brokers, finders or financial advisory
fees or commissions shall be payable by the Company or any Subsidiary (or any of
their respective Affiliates) with respect to the transactions contemplated by
the Transaction Documents.  The Placement Agent Enagement is between the Company
and the Introductory Agent.  The Investor is not a party to such agreement and
has made no analysis as to the validity or legality of such agreement or
arrangement or as to whether any regulatory approval is required.


5.38       All material representations in the Company’s public filings from the
date that is one (1) year prior to the date of this Investment Agreement up
through the date of the Investment Agreement and up through the date of each Put
Notice, if such representation is made in conjunction with a Put were true and
correct when made.


5.39       No Material Non-Public Information.  The Company has not furnished to
the Investor any information concerning the Company that will constitute
material nonpublic information on or after the Liquidity Date.


6.           Additional Covenants of the Company.


6.1         Independent Auditors.  The Company shall, until at least the
Termination Date, maintain as its independent auditors an accounting firm
authorized to practice before the SEC.


6.2         Corporate Existence and Taxes; Change in Corporate Entity.  The
Company shall, until at least the Termination Date, maintain its corporate
existence in good standing and, once it becomes a “Reporting Issuer” (defined as
a Company which files periodic reports under the Exchange Act), remain a
Reporting Issuer and shall pay all its taxes when due except for taxes which the
Company disputes.  Notwithstanding the terms of Section 9.2 below, the Company
may, at any time after the date hereof, enter into any merger, consolidation or
corporate reorganization of the Company with or into, or transfer all or
substantially all of the assets of the Company to, another entity only if the
resulting successor or acquiring entity in such transaction, if not the Company
(the “Surviving Entity”), (i) has Common Stock listed for trading on a Nasdaq
Market or on another national stock exchange and is a Reporting Issuer,
(ii) assumes by written instrument the Company's obligations with respect to
this Investment Agreement, the Registration Rights Agreement, and the other
agreements referred to herein, including but not limited to the obligations to
deliver to the Investor shares of Common Stock and/or securities that Investor
is entitled to receive pursuant to this Investment Agreement. 


 
42

--------------------------------------------------------------------------------

 


6.3         Registration Rights.  The Company will enter into a registration
rights agreement covering the resale of the Common Shares substantially in the
form of the Registration Rights Agreement attached as Exhibit F.  During the
period from the Effective Date through the Termination Date, the Company shall
use its best efforts to maintain the continuous effectiveness of the
Registration Statement under the Securities Act.
 
6.4.        Blue Sky.  The Company shall take such action, if any, as is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investor pursuant to the Transaction Documents and for the
subsequent resale of Securities by the Investor into the Principal Market and
such other jurisdictions within the United States as Investor reasonably
requests in writing, in each case, under applicable state securities or “blue
sky” laws and shall provide evidence of any such action so taken to the Investor
from time to time following the Commitment Closing Date.


6.5         Asset Transfers.  The Company shall not (i) transfer, sell, convey
or otherwise dispose of any of its material assets to any subsidiary except for
a cash or cash equivalent consideration and for a proper business purpose or
(ii) transfer, sell, convey or otherwise dispose of any of its material assets
to any Affiliate, as defined below, during the Term of this Agreement.  For
purposes hereof, “Affiliate” shall mean any officer of the Company, director of
the Company or owner of twenty percent (20%) or more of the Common Stock or
other securities of the Company.


6.6         Capital Raising Limitations and Rights of First Refusal.


6.6.1         Capital Raising Limitations.  Notwithstanding anything to the
contrary herein, if the Company issues any Variable Equity Securities (as
defined below) anytime after the date hereof, the Company shall not be entitled
to deliver a Put Notice to the Investor and the Investor shall not be required
to purchase any Put Shares so long as any portion of such Variable Equity
Securities (as defined below) remain outstanding.  For purposes hereof, the
following shall be collectively referred to herein as, the “Equity Securities”:
(i) Common Stock or any other equity securities, (ii) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock or other equity
securities, or (iii) any securities of the Company pursuant to an equity line
structure or format similar in nature to this Offering.  For purposes hereof,
the following shall be collectively referred to herein as, the “Variable Equity
Securities”: any debt or Equity Securities which are convertible into,
exercisable or exchangeable for, or carry the right to receive additional shares
of Common Stock either (i) at any conversion, exercise or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security, or (ii) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security or upon the occurrence of specified
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock.


 
43

--------------------------------------------------------------------------------

 


6.6.2         Investor’s Right of First Refusal. For any private capital raising
transactions of Equity Securities which close after the date hereof and on or
prior to the date that is sixty (60) days after the Termination Date of this
Agreement, the Company agrees to deliver to Investor, at least five (5) Business
Days prior to the closing of such transaction, written notice describing the
proposed transaction, including the terms and conditions thereof, and providing
the Investor and its affiliates an option (the “Right of First Refusal”) during
the ten (10) day period following delivery of such notice to purchase the
securities being offered in such transaction on the same terms as contemplated
by such transaction.


6.6.3         Exceptions to Rights of First Refusal.  Notwithstanding the above,
the Rights of First Refusal shall not apply to any transaction involving
issuances of securities by the Company to a company being acquired by the
Company, as payment to such company for such acquisition, in connection with a
merger, consolidation, acquisition or sale of assets, or in connection with any
strategic partnership or joint venture (the primary purpose of which is not to
raise equity capital), or in connection with the disposition or acquisition of a
business, product or license by the Company or exercise of options by employees,
or directors, of the Company, or a primary underwritten offering of the
Company’s Common Stock, but each shall apply to the issuance of securities or
options to consultants of the Company. The Rights of First Refusal also shall
not apply to (a) the issuance of securities upon exercise or conversion of the
Company's options, warrants or other convertible securities outstanding as of
the date hereof, (b) the grant of additional options or warrants, or the
issuance of additional securities, under any Company stock option or restricted
stock plan for the benefit of the Company's employees or  directors, or (c) the
issuance of debt securities, with no equity feature, incurred solely for working
capital purposes. 


6.7         Opinion of Counsel.  Investor shall, concurrent with the Investment
Commitment Closing, receive an opinion letter from the Company’s legal counsel,
in the form of the Investment Commitment Opinion of Counsel attached as Exhibit
B, or in such form as agreed upon by the parties, and shall, concurrent with
each Put Date, receive an opinion letter from the Company’s legal counsel, in
the form of the Put Opinion of Counsel attached as Exhibit D or in such form as
agreed upon by the parties and acceptable to the attorneys.


6.8         Listing.  Subject to the remainder of this Section 6.8, the Company
shall ensure that its shares of Common Stock (including all Commitment Shares,
Fee Shares and Put Shares) are listed and available for trading on the Pink
O.T.C. Markets.  Thereafter, the Company shall (i) use its best efforts to
continue the listing and trading of its Common Stock on an Approved Primary
Market; and (ii) comply in all material respects with the Company’s reporting,
filing and other obligations under the By-Laws or rules of FINRA and such
exchanges, as applicable.


 
44

--------------------------------------------------------------------------------

 


6.9         The Company’s Instructions to Transfer Agent.  The Company will
instruct the Transfer Agent of the Common Stock (the “Transfer Agent”), by
delivering irrevocable instructions, to issue certificates, registered in the
name of each Investor or its nominee, for the Commitment Shares, for the Fee
Shares and for the Put Shares in such amounts as specified from time to time by
the Company upon any exercise by the Company of a Put.  Such certificates shall
not bear a Legend unless issuance with a Legend is permitted by the terms of
this Agreement and Legend removal is not permitted by Section 9.10(iv) hereof
and the Company shall cause the Transfer Agent to issue such certificates
without a Legend.  Nothing in this Section shall affect in any way Investor’s
obligations and agreement set forth in Sections 3.3.2 or 3.3.3 hereof to resell
the Securities pursuant to an effective registration statement and to deliver a
prospectus in connection with such sale or in compliance with an exemption from
the registration requirements of applicable securities laws.  If (a) an Investor
provides the Company with an opinion of counsel, which opinion of counsel shall
be in form, substance and scope reasonably acceptable to counsel for the
Company, to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from registration or (b) an Investor
transfers Securities, pursuant to Rule 144, to a transferee which is an
accredited investor, the Company shall permit the transfer.  The Company
acknowledges that a breach by it of its obligations to deliver unlegended share
certificates when and as required hereunder will cause irreparable harm to an
Investor by vitiating the intent and purpose of the transaction contemplated
hereby.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6.9 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 6.9, that an Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.


6.10       Initial Public Announcements and Required Filings.  The Company
shall, at or before 8:30 a.m., New York City time, on the first Trading Day
after the Commitment Closing Date, issue a press release (the “Press Release”)
reasonably acceptable to the Investor disclosing the execution of this Agreement
and the Registration Rights Agreement by the Company and the Investor and the
issuance of the Commitment Shares and the Fee Shares to the Investor, and
briefly describing the transactions contemplated thereby. Any Press Release or
other public announcement relating to this financing shall be submitted to the
Investor for review at least two (2) Business Days prior to the planned
release.  The Company shall not disclose the Investor’s name in any press
release or other public announcement without the Investor’s prior written
approval.  The Company shall obtain the Investor’s written approval of the Press
Release prior to issuance by the Company. 


 
45

--------------------------------------------------------------------------------

 


At or before 8:30 a.m., New York City time, on the fourth (4th) Trading Day
following the Commitment Closing Date, the Company shall file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act and
attaching copies of each of this Agreement, the Registration Rights Agreement
and the Press Release as exhibits thereto (including all exhibits thereto, the
“Current Report”). The Company shall provide the Investor a reasonable
opportunity to comment on a draft of such Current Report and has given due
consideration to such comments. From and after the Liquidity Date, the Company
shall have disclosed all material, nonpublic information delivered to the
Investor (or the Investor’s representatives or agents) by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees,
agents or representatives (if any) in connection with the transactions
contemplated by the Transaction Documents. The Investor covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 6.10, the Investor will
maintain the confidentiality of all disclosures made to it in connection with
the transactions contemplated by the Transaction Documents (including the
existence and terms of the transactions), except that the Investor may disclose
the terms of such transactions to its financial, accounting, legal and other
advisors. Not later than 15 calendar days following the Commitment Closing Date,
the Company shall file a Form D with respect to the Securities in accordance
with Regulation D and shall provide a copy thereof to the Investor promptly
after such filing. The Company shall prepare and file with the SEC the
Registration Statement (including the prospectus therein) covering only the
resale by the Investor of the Registrable Securities in accordance with the
Securities Act and the Registration Rights Agreement.


6.11       Change in Law or Policy.  In the event of a change in law, or policy
of the SEC, as evidenced by a No-Action letter or other written statements of
the SEC or FINRA which causes the Investor or the Company to be unable to
perform its obligations hereunder, this Agreement shall be automatically
terminated, provided that notwithstanding any termination under this Section
6.11, the Investor shall retain full ownership of the Commitment Shares andthe
Fee Shares as partial consideration for its commitment hereunder.


6.12       Notice of Certain Litigation.  Promptly following the commencement
thereof, the Company shall provide the Investor written notice and a description
in reasonable detail of any litigation or proceeding to which the Company or any
subsidiary of the Company is a party; in which the amount involved is $500,000
or more and which is not covered by insurance or in which injunctive or similar
relief is sought.


6.13       Broker/Dealer.  The Investor shall use one or more broker-dealers to
effectuate all sales, if any, of Securities that it may purchase or otherwise
acquire from the Company pursuant to the Transaction Documents, as applicable,
which (or whom) shall be unaffiliated with the Investor and not then currently
engaged or used by the Company (collectively, the “Broker-Dealer”). The Investor
shall be solely responsible for all fees and commissions of the Broker-Dealer,
which shall not exceed customary brokerage fees and commissions.


7.           Subscription and Wiring Instructions; Irrevocability.


(a)
Wire transfer of Subscription Funds.  Investor shall deliver Put Dollar Amounts
(as payment towards any Put Share Price) by wire transfer, to the Company
pursuant to a wire instruction letter to be provided by the Company, and signed
by the Company.



 
46

--------------------------------------------------------------------------------

 


(b)
Irrevocable Subscription.  Investor hereby acknowledges and agrees, subject to
the provisions of any applicable laws providing for the refund of subscription
amounts submitted by Investor, that this Agreement is irrevocable and that
Investor is not entitled to cancel, terminate or revoke this Agreement or any
other agreements executed by such Investor and delivered pursuant hereto, and
that this Agreement and such other agreements shall survive the death or
disability of such Investor and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the Securities subscribed for are to be owned
by more than one person, the obligations of all such owners under this Agreement
shall be joint and several, and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators, successors,
legal representatives and assigns. 



8.           Indemnification.


In consideration of the Investor’s execution and delivery of the Investment
Agreement, the Registration Rights Agreement and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and
hold harmless Investor and all of its stockholders, officers, directors,
employees and direct or indirect investors and any of the foregoing person’s
agents, members, partners or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorney’s fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any material misrepresentation or breach of
any representation or warranty made by the Company in the Transaction Documents
or any other certificate, instrument or documents contemplated hereby or
thereby, (b) any material breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim, derivative or otherwise, by any stockholder of the
Company based on a breach or alleged breach by the Company or any of its
officers or directors of their fiduciary or other obligations to the
stockholders of the Company.


To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which it would be
required to make if such foregoing undertaking was enforceable which is
permissible under applicable law.


Promptly after receipt by an Indemnified Party of notice of the commencement of
any action pursuant to which indemnification may be sought, such Indemnified
Party will, if a claim in respect thereof is to be made against the other party
(hereinafter “Indemnitor”) under this Section 8, deliver to the Indemnitor a
written notice of the commencement thereof and the Indemnitor shall have the
right to participate in and to assume the defense thereof with counsel
reasonably selected by the Indemnitor.  The failure to deliver written notice to
the Indemnitor within a reasonable time of the commencement of any such action,
if prejudicial to the Indemnitor’s ability to defend such action, shall relieve
the Indemnitor of any liability to the Indemnified Party under this Section 8,
but the omission to so deliver written notice to the Indemnitor will not relieve
it of any liability that it may have to any Indemnified Party other than under
this Section 8 to the extent it is prejudicial.



 
47

--------------------------------------------------------------------------------

 


9.           Miscellaneous.


9.1         Representations and Warranties Survive the Closing; Severability. 
Investor’s and the Company’s representations and warranties shall survive the
Investment Date and any Put Tranche Closing contemplated by this Agreement
notwithstanding any due diligence investigation made by or on behalf of the
party seeking to rely thereon.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, or is altered by a term required by the
Securities Exchange Commission to be included in the Registration Statement,
this Agreement shall continue in full force and effect without said provision;
provided that if the removal of such provision materially changes the economic
benefit of this Agreement to the Investor, this Agreement shall terminate.


9.2         Successors and Assigns.  The Transaction Documents, including this
Investment Agreement, shall not be assignable by the Investor.  The Transaction
Documents, including this Investment Agreement, shall not be assignable by the
Company except in conjunction with a transaction permitted under the terms of
Section 6.2 above or with a written confirmation from the Investor.


9.3         Execution in Counterparts Permitted.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, all of
which together shall constitute one (1)  and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties.  This Agreement, once executed by a party, may be delivered to
the other parties hereto by facsimile transmission or an e-mailed “PDF” of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.


9.4         Titles and Subtitles; Gender.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  The use in this Agreement of a
masculine, feminine or neuter pronoun shall be deemed to include a reference to
the others.


9.5         Written Notices, Etc. Any notice, demand or request required or
permitted to be given by the Company or Investor pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally, or by facsimile or upon receipt if by overnight or two (2) day
courier, addressed to the parties at the addresses and/or facsimile telephone
number of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing; provided,
however, that in order for any notice to be effective as to the Investor such
notice shall be delivered and sent, as specified herein, to all the
addresses and facsimile telephone numbers of the Investor set forth at the end
of this Agreement or such other address and/or facsimile telephone number as
Investor may request in writing.


 
48

--------------------------------------------------------------------------------

 


9.6         Expenses. Except as set forth in the Registration Rights Agreement,
each of the Company and Investor shall pay all costs and expenses that it
respectively incurs, with respect to the negotiation, execution, delivery and
performance of this Agreement.


9.7         Entire Agreement; Written Amendments Required.  This Agreement,
including the Exhibits attached hereto, the Common Stock certificates, the
Registration Rights Agreement, and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and no party shall be liable or
bound to any other party in any manner by any warranties, representations or
covenants, whether oral, written, or otherwise except as specifically set forth
herein or therein.  Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought. The Disclosure Documents
and all exhibits to this Agreement are hereby incorporated by reference in, and
made a part of, this Agreement as if set forth in full herein.


9.8         Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly indicates otherwise, each
pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.”  The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found.  


9.9         Reporting Entity for the Common Stock.  The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on the Principal Market on any given Trading Day for the purposes of this
Agreement shall be the Bloomberg L.P.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.


9.10       Fees and Expenses.


(i)  Commitment Shares. Not later than three (3) Business Days after the date of
the execution and delivery of this Agreement, in consideration for the
Investor’s execution and delivery of this Agreement, the Company shall issue to
the Investor two million (2,000,000) shares of restricted Common Stock (the
“Commitment Shares”) and an additional number of shares of restricted Common
Stock (the “Fee Shares”) having a value equal to $30,000, based upon a deemed
valuation per share equal to 97% of the VWAP of the Company’s Common Stock for
the 5 trading days immediately preceding the issuance date of such shares.  The
certificate(s) representing the Commitment Shares and the Fee Shares shall be
delivered to the Investor by overnight courier at its address set forth in
Section 9.12 hereof. For the avoidance of doubt, all of the Commitment Shares
and Fee Shares shall be fully earned as of the Commitment Closing Date
regardless of whether any Puts are issued by the Company or settled hereunder.
Upon issuance, the Commitment Shares and the Fee Shares shall constitute
“restricted securities” as such term is defined in Rule 144(a)(3) under the
Securities Act and, subject to the provisions of subsection (iv) of this Section
9.10, the certificate(s) representing the Commitment Shares and the Fee Shares
shall bear the restrictive legend set forth below in subsection (iii) of this
Section 9.10. The Commitment Shares and the Fee Shares shall constitute
Registrable Securities and shall be included in the Registration Statement in
accordance with the terms of the Registration Rights Agreement.


 
49

--------------------------------------------------------------------------------

 


(ii)  Legends. The certificate representing the Commitment Shares and the
certificated representing the Fees shares, except as set forth below, shall each
bear a restrictive legend (“Legend”) in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificate):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Put Notice delivered to the Investor pursuant to this
Agreement shall be issued to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no
stop-transfer order shall be placed against transfer thereof), and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.


(iiii)  Removal of Legend.  If either (a) the Registration Statement is
Effective, or (b) such holder provides the Company with an opinion of counsel,
in form, substance and scope reasonably acceptable to counsel for the Company
(the reasonable cost of which shall be borne by the Investor), to the effect
that a public sale or transfer of such Security may be made without registration
under the Act, or (c) such holder provides the Company with reasonable
assurances (which assurances shall be adequate to the Company or the Company’s
counsel) that such Security can be sold pursuant to Rule 144 (each, a “Legend
Removal Condition”), then the Company shall, no later than two Trading Days
following the delivery by the Investor to the Company or the Company’s transfer
agent (with notice to the Company) of a legended certificate representing  the
Commitment Shares and a legended certificate representing  the Fee Shares (each
endorsed or with stock powers attached, signatures guaranteed, and otherwise
in form necessary to affect the reissuance and/or transfer, if applicable), as
directed by the Investor, either: (A) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate(s) representing such Commitment
Shares and Fee Shares that is free from all restrictive and other legends or (B)
cause the Company’s transfer agent to credit the investor’s or its designee’s
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a
number of shares of Common Stock equal to the number of Commitment Shares and
Fee Shares represented by the certificate(s) so delivered by the Investor (the
date by which such certificate is required to be delivered to the investor or
such credit is so required to be made to the account of the Investor or its
designee at DTC pursuant to the foregoing is referred to herein as the “Required
Delivery Date ”).


 
50

--------------------------------------------------------------------------------

 


9.11       Specific Enforcement, Governing Law, Consent to Jurisdiction, Waiver
of Jury Trial.


(i) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity.


(ii) Governing Law and Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of Georgia without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Atlanta, Georgia.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Atlanta, Georgia for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  If either party shall commence an action or proceeding to enforce
any provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.  THE PARTIES HEREBY
WAIVE ALL RIGHTS TO, AND AGREES NOT TO REQUEST, A TRIAL BY JURY FOR ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR BY ANY OF THE TRANSACTION DOCUMENTS. 


 
51

--------------------------------------------------------------------------------

 


9.12       Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile (with facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:


 
52

--------------------------------------------------------------------------------

 


If to the Company:
 
Attn:  Donald L. Gillispie, CEO & President
Alternate Energy Holdings, Inc.
911 East Winding Creek Drive
Suite 150
Eagle, ID  83616
Phone:  208-939-9311
Fax:  208-939-9260
 
With a copy (which shall not constitute notice) to:
 
Attn: Sunny J. Barkats, Esq.
JSBarkats, PLLC
18 East 41st Street, 19th Fl.
New York, NY  10017
Telephone Number:  646-502-7001
Fax:  646-607-5544
www.JSBarkats.com
 
If to the Investor:
 
Attn: Eric S. Swartz
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009
Telephone Number: (770) 640-8130     
Fax:  (770) 777-5844
 
With a copy (which shall not constitute notice) to:
 
Attn: P. Bradford Hathorn, Esq.
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009
Telephone Number: (770) 640-8130     
Fax:  (770) 777-5844
Email: BradHathorn@RoswellCapitalPartners.com


Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.


9.13       Construction. The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents. In addition, each and every
reference to share prices and shares of Common Stock in any Transaction Document
shall be subject to adjustment for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions that occur on or
after the date of this Agreement


 
53

--------------------------------------------------------------------------------

 


9.14       Accredited Investor.  Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.


The undersigned hereby subscribes for the Maximum Offering Amount and
acknowledges that this Agreement and the subscription represented hereby shall
not be effective unless accepted by the Company as indicated below.


IN WITNESS WHEREOF, the undersigned Investor does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Investor by the following signature(s) executed this Agreement.


Dated this 22nd day of November, 2010.


CENTURION PRIVATE EQUITY, LLC
     
By: 
/s/ Eric S. Swartz
   
 Eric S. Swartz, Manager
 



SECURITY DELIVERY INSTRUCTIONS:
 
Centurion Private Equity, LLC
 
c/o Eric S. Swartz
 
1120 Sanctuary Parkway, Suite 325
 
Alpharetta, GA  30009
 
Telephone: (770) 640-8130
 
Fax: 770-777-5844
 



[Company’s Signature Page Follows]



 
54

--------------------------------------------------------------------------------

 


THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF THE MAXIMUM OFFERING
AMOUNT ON THE 22ND DAY OF NOVEMBER, 2010.



 
Alternate Energy Holdings, Inc.
       
By:
/s/ Donald L. Gillispie
   
Donald L. Gillispie, President & CEO




 
Address:
     
Attn:  Donald L. Gillispie, CEO & President
   
Alternate Energy Holdings, Inc.
   
911 East Winding Creek Drive
   
Suite 150
   
Eagle, ID  83616
   
Phone:  208-939-9311
   
Fax:  208-939-9260

 
 
55

--------------------------------------------------------------------------------

 


Exhibit List to the
INVESTMENT AGREEMENT


Exhibit
 
A
 
Advance Put Notice
Exhibit
 
B
 
Investment Commitment Opinion of Counsel
Exhibit
 
C
 
Put Notice
Exhibit
 
D
 
Put Opinion of Counsel
Exhibit
 
D-1
 
Put Opinion of Counsel for First Put
Exhibit
 
E
 
Registration Opinion of Counsel
Exhibit
 
F
 
Registration Rights Agreement
Exhibit
 
G
 
Schedule of Exceptions
Exhibit
 
H
 
Secretary’s Certificate
Exhibit
 
I
 
Officer’s Certificate
Exhibit
 
J
 
Resolutions



 
56

--------------------------------------------------------------------------------

 


ADVANCE PUT NOTICE


Alternate Energy Holdings, Inc. (the "Company") hereby intends, subject to the
Individual Put Limit (as defined in the Investment Agreement), to elect to
exercise a Put to sell the number of shares of Common Stock of the Company
specified below, to Centurion Private Equity, LLC, as of the Intended Put Date
written below, all pursuant to that certain Investment Agreement (the
“Investment Agreement”) by and between the Company and Centurion Private Equity,
LLC dated on or about November 22, 2010.


 
Date of Advance Put Notice:__________________





 
Intended Put Date:___________________________





 
Intended Put Share Amount:__________________



 
Company Designation Maximum Put Dollar Amount (Optional):

 
________________________________________.



 
Company Designation Minimum Put Share Price (Optional):

 
________________________________________.




 
Alternate Energy Holdings, Inc.
       
By: 
     
Donald L. Gillispie, President & CEO




 
Address:
   
Attn: Donald L. Gillispie, President & CEO
   
Alternate Energy Holdings, Inc.
   
911 East Winding Creek Drive
   
Suite 150
   
Eagle, ID  83616
   
Telephone: 208-939-9311
   
Facsimile:  208-939-9260

 
EXHIBIT A


 
57

--------------------------------------------------------------------------------

 


PUT NOTICE


ALTERNATE ENERGY HOLDINGS, INC., (the "Company") hereby elects to exercise a Put
to sell shares of common stock ("Common Stock") of the Company to Centurion
Private Equity, LLC (the “Investor”), as of the Put Date, at the Put Share Price
and for the number of Put Shares written below, all pursuant to that certain
Investment Agreement (the “Investment Agreement”) by and between the Company and
Centurion Private Equity, LLC dated on or about November 22, 2010.


 
Put Date:_________________



Intended Put Share Amount (from Advance Put Notice): _________________ Common
Shares




 
Company Designation Maximum Put Dollar Amount (Optional):

 
________________________________________.



 
Company Designation Minimum Put Share Price (Optional):

 
________________________________________.



Note:  Capitalized terms shall have the meanings ascribed to them in this
Investment Agreement.



 
ALTERNATE ENERGY HOLDINGS, INC.
       
By: 
     
Donald L. Gillispie, President & CEO




 
Address:
   
Attn: Donald L. Gillispie, President & CEO
   
Alternate Energy Holdings, Inc.
   
911 East Winding Creek Drive
   
Suite 150
   
Eagle, ID  83616
   
Telephone: 208-939-931

 
EXHIBIT C



 
58

--------------------------------------------------------------------------------

 
 
[exdpg01.jpg]
 

--------------------------------------------------------------------------------


 
[exdpg02.jpg]
 

--------------------------------------------------------------------------------


 
[exdpg03.jpg]
 

--------------------------------------------------------------------------------


 
[exdpg04.jpg]
 

--------------------------------------------------------------------------------


 
[exepg01.jpg]
 

--------------------------------------------------------------------------------


 
EXHIBIT G


Schedule of Exceptions


[NONE]
 
59

--------------------------------------------------------------------------------


 
EXHIBIT H


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“ Certificate ”) is being delivered pursuant to
Section 2.2.2(a) and 2.3.6(b) of that certain Investment Agreement dated as of
November 16, 2010 (the “Investment Agreement ”), by and between ALTERNATE ENERGY
HOLDINGS, INC. , a Nevada corporation (the “Company”) and CENTURION PRIVATE
EQUITY, LLC (the “ Buyer ”), pursuant to which the Company may sell to the Buyer
up to One Hundred and Fifty  Million Dollars ($150,000,000) of the Company’s
Common Stock, par value $.001 per share (the “ Common Stock ”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Investment Agreement.


The undersigned, Jennifer Ransom, Secretary of the Company, hereby certifies as
follows:


1.           I am the Secretary of the Company and make the statements contained
in this Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the written consent (the “Resolutions”) duly adopted by the Board of
Directors of the Company on November 16, 2010.  Such written consent has not
been amended, modified or rescinded and remains in full force and effect and
such written consent is the only written consent adopted by the Company’s Board
of Directors, or any committee thereof, or the shareholders of the Company
relating to or affecting (i) the entering into and performance of the Investment
Agreement, or the issuance, offering and sale of the Purchase Shares and the
Commitment Shares and (ii) and the performance of the Company of its obligation
under the Transaction Documents as contemplated therein.


4.           As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.


[ signature page follows ]


 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunder signed my name on this 22nd day of November
2010.



 
/s/ Jennifer Ransom
   
Name:
Jennifer Ransom
   
Title: Secretary



The undersigned as Chief Executive Officer of the Company hereby certifies that
Jennifer Ransom is the duly elected, appointed, qualified and acting Secretary
of the Company, and that the signature appearing above is her genuine signature.


/s/ Donald L. Gillispie
   
Donald L. Gillispie, Chief Executive Officer and President
 

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT I


ALTERNATE ENERGY HOLDINGS, INC.
A Nevada Corporation


Officer’s Certificate


I.  Donald L. Gillispie, President of Alternate Energy Holdings, Inc., a Nevada
corporation (the “Company”), in accordance with Section 2.2.2 of the Investment
Agreement dated November 16, 2010 (“Investment Agreement”), by and between the
Company and Centurion Private Equity, LLC,
 
DO HEREBY CERTIFY:
 
1.
Each of the representations and warranties made by the Company in the Investment
Agreement, as modified by the Schedules attached to the Investment Agreement, is
true and correct in all material respects as of the date hereof.



2.
Each of the conditions required to be satisfied by the Company pursuant to
Section 2.2.2 of the Investment Agreement have been satisfied as the date
hereof.



IN WITNESS WHEREOF, I have hereunto set my hand as of the 22nd day of November,
2010.



 
Alternate Energy Holdings, Inc.
     
By:
/s/Donald L. Gillispie
   
Donald L. Gillispie, President

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J


FORM OF COMPANY RESOLUTIONS
FOR SIGNING INVESTMENT AGREEMENT


UNANIMOUS WRITTEN CONSENT OF THE
BOARD OF DIRECTORS OF
ALTERNATE ENERGY HOLDINGS, INC.


The undersigned, being all of the directors of Alternate Energy Holdings, Inc.,
a Nevada corporation (the “Corporation”), pursuant to Section 6, Article II of
the Corporation’s bylaws, do hereby consent to and adopt the following
resolutions as the action of the Board of Directors for and on behalf of the
Corporation and hereby direct that this Consent be filed with the minutes of the
proceedings of the Board of Directors:


WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Investment Agreement (the “Investment Agreement”) by and between
the Corporation and Centurion Private Equity, LLC (“Centurion”), providing for,
among other things, the purchase by Centurion of up to One Hundred and Fifty
Million Dollars ($150,000,000) of the Corporation’s common stock, par value
$.001 (the “Common Stock”); and


WHEREAS, after careful consideration of the Investment Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Investment Agreement, including, but not limited to, the issuance of 2,000,000
shares of Common Stock to Centurion as a commitment fee (the “Commitment
Shares”), the issuance of 42,500 shares of Common Stock to Centurion as a fee
shares (the “Fee Shares”) and the sale of shares of Common Stock to Centurion up
to the available amount under the Investment Agreement (the "Put Shares").


Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the
Investment Agreement are hereby approved and each of the Chief Executive
Officer, the President and the Chief Financial Officer of the Company (the
“Authorized Officers”) are severally authorized to execute and deliver the
Investment Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Common Stock issuable in respect of the Investment Agreement on behalf of
the Corporation, with such amendments, changes, additions and deletions as the
Authorized Officers may deem to be appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and between the Corporation and Centurion are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Investment Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Investment Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and

 
1

--------------------------------------------------------------------------------

 


Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue 2,000,000
shares of Common Stock to Centurion as  Commitment Shares and 42,500 shares of
Common Stock to Centurion as  Fee Shares and that upon issuance of the
Commitment Shares and the Fee Shares pursuant to the Investment Agreement, the
Commitment Shares and the Fee Shares shall be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Put Shares up to the available amount under
the Investment Agreement in accordance with the terms of the Investment
Agreement and that, upon issuance of the Put Shares pursuant to the Investment
Agreement, the Put Shares will be duly authorized, validly issued, fully paid
and nonassessable; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve 170,000,000
shares of Common Stock for issuance as Put Shares under the Investment
Agreement.
 
General Authority
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.


[ signature page follows ]


 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of November 16, 2010.


/s/ Greg E. Kane
   
Name:
Greg E. Kane
       
/s/ John Franz
   
Name:
John Franz
       
/s/ Kenneth Strahm
   
Name:
Kenneth Strahm
       
/s/ Leon Eliason
   
Name:
Leon Eliason
       
/s/ Ralph Beedle
   
Name:
Ralph Beedle
       
/s/ Michael Sellman
   
Name:
Michael Sellman
       
/s/ Don Gillispie
   
Name:
Don Gillispie
   



Being all of the directors of the Corporation


 
3

--------------------------------------------------------------------------------

 